Exhibit 10.75

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

 

BY AND BETWEEN

 

RF MONOLITHICS, INC.

 

AND

 

WELLS FARGO BUSINESS CREDIT, INC.

 

Dated as of: February 3, 2003

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

           

Page No.

--------------------------------------------------------------------------------

ARTICLE I Definitions 

    

1

        Section 1.1

  

Definitions

    

1

        Section 1.2

  

Other Definitional Terms; Rules of Interpretation

    

12

ARTICLE II Amount and Terms of the Credit Facility

    

13

        Section 2.1

  

Revolving Advances.

    

13

        Section 2.2

  

Letters of Credit.

    

13

        Section 2.3

  

Payment of Amounts Drawn Under Letters of Credit; Obligation of Reimbursement.

    

14

        Section 2.4

  

Special Account.

    

15

        Section 2.5

  

Obligations Absolute.

    

15

        Section 2.6

  

Term Advances.

    

16

        Section 2.7

  

Payment of Term Note and Real Estate Term Note.

    

16

        Section 2.8

  

Interest; Minimum Charge; Default Interest; Participations; Usury

    

17

        Section 2.9

  

Fees.

    

18

        Section 2.10

  

Computation of Interest and Fees; When Interest Due and Payable.

    

19

        Section 2.11

  

Capital Adequacy

    

19

        Section 2.12

  

Voluntary Prepayment; Reduction of the Maximum Line; Termination of the Credit
Facility by the Borrower.

    

20

        Section 2.13

  

Termination, Line Reduction Fees and Prepayment Fees; Waiver of Termination and
Line Reduction Fees

    

20

        Section 2.14

  

Mandatory Prepayment.

    

21

        Section 2.15

  

Payment

    

21

        Section 2.16

  

Payment on Non-Banking Days

    

21

        Section 2.17

  

Use of Proceeds

    

21

        Section 2.18

  

Liability Records

    

21

        Section 2.19

  

Automatic Renewal

    

22

ARTICLE III Security Interest; Occupancy; Setoff

    

22

        Section 3.1

  

Grant of Security Interest

    

22

        Section 3.2

  

Notification of Account Debtors and Other Obligors

    

22

        Section 3.3

  

Assignment of Insurance

    

22

        Section 3.4

  

Occupancy

    

23

        Section 3.5

  

License.

    

23

        Section 3.6

  

Financing Statement

    

23

        Section 3.7

  

Setoff

    

24

ARTICLE IV Conditions of Lending

    

24

        Section 4.1

  

Conditions Precedent to the Initial Revolving Overadvance and Term Advances.

    

24

        Section 4.2

  

Conditions Precedent to All Advances.

    

26

ARTICLE V Representations and Warranties

    

26

 

i



--------------------------------------------------------------------------------

 

Table of Contents

 

(continued)

 

           

Page No.

--------------------------------------------------------------------------------

        Section 5.1

  

Corporate Existence and Power; Name; Chief Executive Office; Inventory and
Equipment Locations; Tax Identification Number.

    

26

        Section 5.2

  

Authorization of Borrowing; No Conflict as to Law or Agreements.

    

27

        Section 5.3

  

Legal Agreements.

    

27

        Section 5.4

  

Subsidiaries.

    

27

        Section 5.5

  

Financial Condition; No Adverse Change.

    

27

        Section 5.6

  

Litigation

    

28

        Section 5.7

  

Regulation U.

    

28

        Section 5.8

  

Taxes.

    

28

        Section 5.9

  

Titles and Liens

    

28

        Section 5.10

  

Plans

    

28

        Section 5.11

  

Default

    

29

        Section 5.12

  

Environmental Matters

    

29

        Section 5.13

  

Submissions to Lender

    

30

        Section 5.14

  

Financing Statements.

    

30

        Section 5.15

  

Rights to Payment.

    

30

        Section 5.16

  

Financial Solvency

    

30

        Section 5.17

  

Intellectual Property

    

31

ARTICLE VI Borrower’s Affirmative Covenants

    

32

        Section 6.1

  

Reporting Requirements.

    

32

        Section 6.2

  

Books and Records; Inspection and Examination.

    

35

        Section 6.3

  

Account Verification

    

35

        Section 6.4

  

Compliance with Laws.

    

35

        Section 6.5

  

Payment of Taxes and Other Claims.

    

35

        Section 6.6

  

Maintenance of Properties.

    

36

        Section 6.7

  

Insurance.

    

36

        Section 6.8

  

Preservation of Existence

    

36

        Section 6.9

  

Delivery of Instruments, etc

    

36

        Section 6.10

  

Chattel Paper

    

36

        Section 6.11

  

Lockbox; Collateral Account.

    

37

        Section 6.12

  

Performance by the Lender.

    

38

        Section 6.13

  

Control Agreements.

    

38

        Section 6.14

  

[Intentionally Omitted.]

    

38

        Section 6.15

  

Perfection of Intellectual Property Security Interest

    

38

        Section 6.16

  

Minimum Book Net Worth.

    

39

        Section 6.17

  

Quarterly Minimum Net Income.

    

39

        Section 6.18

  

Monthly Minimum Net Income.

    

39

        Section 6.19

  

[Intentionally Omitted.]

    

39

        Section 6.20

  

Quarterly Inspection and Review

    

39

        Section 6.21

  

Machinery and Equipment Appraisal.

    

39

        Section 6.22

  

Location of Collateral; Acknowledgment from Bailees.

    

40

 

ii



--------------------------------------------------------------------------------

 

Table of Contents

 

(continued)

 

           

Page No.

--------------------------------------------------------------------------------

ARTICLE VII Negative Covenants

    

40

        Section 7.1

  

Liens

    

40

        Section 7.2

  

Indebtedness

    

41

        Section 7.3

  

Guaranties.

    

41

        Section 7.4

  

Investments and Subsidiaries.

    

42

        Section 7.5

  

Dividends.

    

42

        Section 7.6

  

Sale or Transfer of Assets; Suspension of Business Operations

    

42

        Section 7.7

  

Consolidation and Merger; Asset Acquisitions.

    

42

        Section 7.8

  

Sale and Leaseback.

    

43

        Section 7.9

  

Restrictions on Nature of Business.

    

43

        Section 7.10

  

Capital Expenditures.

    

43

        Section 7.11

  

Accounting

    

43

        Section 7.12

  

Discounts, etc.

    

43

        Section 7.13

  

Defined Benefit Pension Plans

    

43

        Section 7.14

  

Other Defaults.

    

43

        Section 7.15

  

Place of Business; Name

    

43

        Section 7.16

  

Organizational Documents

    

44

        Section 7.17

  

Salaries

    

44

ARTICLE VIII Events of Default, Rights and Remedies

    

44

        Section 8.1

  

Events of Default.

    

44

        Section 8.2

  

Rights and Remedies

    

46

        Section 8.3

  

Certain Notices

    

47

ARTICLE IX Miscellaneous

    

47

        Section 9.1

  

No Waiver; Cumulative Remedies.

    

47

        Section 9.2

  

Amendments, Etc.

    

47

        Section 9.3

  

Addresses for Notices, Etc.

    

47

        Section 9.4

  

Further Documents

    

48

        Section 9.5

  

Collateral

    

48

        Section 9.6

  

Costs and Expenses

    

49

        Section 9.7

  

Indemnity.

    

49

        Section 9.8

  

Participants

    

50

        Section 9.9

  

Execution in Counterparts

    

50

        Section 9.10

  

Binding Effect; Assignment; Complete Agreement; Exchanging Information.

    

50

        Section 9.11

  

Severability of Provisions.

    

51

        Section 9.12

  

Entire Agreement.

    

51

        Section 9.13

  

Headings.

    

51

        Section 9.14

  

Governing Law; Jurisdiction, Venue; Waiver of Jury Trial.

    

51

        Section 9.15

  

Confidentiality.

    

51

        Section 9.16

  

Retention of Borrower’s Records.

    

51

        Section 9.17

  

Amendment and Restatement.

    

51

 

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

Dated as of February 3, 2003

 

RF MONOLITHICS, INC., a Delaware corporation (the “Borrower”), and WELLS FARGO
BUSINESS CREDIT, INC., a Minnesota corporation (the “Lender”), hereby agree as
follows:

 

R E C I T A L S

 

A. The Borrower and the Lender have entered into that certain Credit and
Security Agreement dated as of December 8, 2000, as amended by (a) that certain
First Amendment to Credit and Security Agreement and Waiver of Defaults dated as
of March 30, 2001, (b) that certain Second Amendment to Credit and Security
Agreement dated as of August 23, 2001, (c) that certain Third Amendment to
Credit and Security Agreement dated as of November 29, 2001, (d) that certain
Fourth Amendment to Credit and Security Agreement dated as of April 12, 2002,
and (e) that certain Fifth Amendment to Credit and Security Agreement dated as
of December 12, 2002 (as amended, the “Existing Credit Agreement”).

 

B. The Borrower has requested and the Lender has agreed to make a new Real
Estate Term Loan, and to amend and modify the Existing Credit Agreement upon the
terms and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly provided, the following terms shall have the meanings assigned to them
in this Section or in the Section referenced after such term:

 

“Accounts” means all of the Borrower’s accounts, as such term is defined in the
UCC, including each and every right of the Borrower to the payment of money,
whether such right to payment now exists or hereafter arises, whether such right
to payment arises out of a sale, lease or other disposition of goods or other
property, out of a rendering of services, out of a loan, out of the overpayment
of taxes or other liabilities, or otherwise arises under any contract or
agreement, whether such right to payment is created, generated or earned by the
Borrower or by some other person who subsequently transfers such person’s
interest to the Borrower, whether such right to payment is or is not already
earned by performance, and howsoever such right to payment may be evidenced,
together with all other rights and interests (including all Liens) which the
Borrower may at any time have by law or agreement against any account debtor or
other obligor obligated to make any such payment or against any property of such
account debtor or other obligor; all including but not limited to all present
and future accounts, contract rights,

 

-1-



--------------------------------------------------------------------------------

loans and obligations receivable, chattel papers, bonds, notes and other debt
instruments, tax refunds and rights to payment in the nature of general
intangibles.

 

“Advance” means a Revolving Advance or a Term Advance.

 

“Affiliate” or “Affiliates” means any Person controlled by, controlling or under
common control with another Person. For purposes of this definition, “control,”
when used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise. For avoidance of
doubt, each Subsidiary of the Borrower is an Affiliate of the Borrower.

 

“Agreement” means this Amended and Restated Credit and Security Agreement, as
amended, supplemented or restated from time to time.

 

“Alternate Collateral Account” means an account owned by Wells Fargo Bank, N.A.,
the Lender, or any of their Affiliates or Subsidiaries used to process Accounts
receivable due from foreign account debtors to the Borrower.

 

“Availability” means the difference of (i) the Borrowing Base and (ii) the
outstanding principal balance of the Revolving Note.

 

“Banking Day” means a day other than a Saturday, Sunday or other day on which
banks are generally not open for business in Dallas, Texas.

 

“Book Net Worth” means the aggregate of the common and preferred stockholders’
equity of the Borrower, determined in accordance with GAAP on a consolidated
basis.

 

“Borrowing Base” means, at any time the lesser of:

 

(a) the Maximum Line less the Wells Fargo Bank Minnesota Revolving Advances; or

 

(b) subject to change from time to time in the Lender’s sole discretion, the sum
of:

 

(i) 85% of Eligible Accounts, plus 85% of WFBCI Export Related Accounts,
provided that such rates will be reduced by 1% for each percentage point by
which Dilution exceeds 5%; plus

 

(ii) the lesser of (A) $4,000,000 or (B) 10% of Eligible Domestic Inventory,
provided that on December 1, 2003, and on the first day of each month
thereafter, such rate will be reduced by 1% per month until equal to 0%.

 

“Capital Expenditures” for a period means any expenditure of money for the
lease, purchase or other acquisition of any capital asset, or the lease of any
other asset whether payable currently or in the future.

 

-2-



--------------------------------------------------------------------------------

 

“Charges” means all fees, charges, and/or other items of value, if any,
contracted for, charged, taken, received or reserved by Lender in connection
with the transactions contemplated hereunder, which are treated as interest
under applicable law.

 

“Chattel Paper” means all of the Borrower’s Chattel Paper, as such term may be
defined from time to time in the UCC, whether now owned or hereafter acquired.

 

“Collateral” means all of the Borrower’s assets, including Accounts, Chattel
Paper, deposit accounts, documents, Equipment, General Intangibles, fixtures,
goods, Instruments, Intellectual Property, Inventory, Investment Property,
letter-of-credit rights, letters of credit, Receivables, all sums on deposit in
any Collateral Account or any Alternate Collateral Account, any items in any
Lockbox, and the Real Property; together with (i) all substitutions and
replacements for and products of any of the foregoing; (ii) in the case of all
goods, all accessions; (iii) all accessories, attachments, parts, equipment and
repairs now or hereafter attached or affixed to or used in connection with any
goods; (iv) all warehouse receipts, bills of lading and other documents of title
now or hereafter covering such goods; (v) all collateral subject to the Lien of
any Security Document; (vi) any money, or other assets of the Borrower that now
or hereafter come into the possession, custody, or control of the Lender; (vii)
all sums on deposit in the Special Account; and (viii) proceeds of any and all
of the foregoing.

 

“Collateral Account” means the Lender Account, as such term is defined in the
Lockbox Agreement.

 

“Commitments” means the Lender’s commitments to make Advances to or for the
Borrower’s account pursuant to Article II.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D attached hereto.

 

“Credit Facility” means the credit facilities being made available to the
Borrower by the Lender pursuant to Article II.

 

“Current Maturities of Long Term Debt” means as of a given date, the amount of
the Borrower’s long-term debt and capitalized leases which became due during the
applicable period ending on the designated date.

 

“Debt” of any Person means all items of indebtedness or liability which in
accordance with GAAP would be included in determining total liabilities as shown
on the liabilities side of a balance sheet of that Person as at the date as of
which Debt is to be determined. For purposes of determining a Person’s aggregate
Debt at any time, “Debt” shall also include the aggregate payments required to
be made by such Person at any time under any lease that is considered a
capitalized lease under GAAP.

 

“Deed of Trust” means that certain Deed of Trust, Security Agreement, Assignment
of Rents and Fixture Financing Statement executed by the Borrower dated as of
even date herewith in favor of Michael W. Hilliard, trustee for the benefit of
the Lender, covering the Real Property more particularly described therein.

 

-3-



--------------------------------------------------------------------------------

 

“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default.

 

“Default Period” means any period of time beginning on the first day of any
month during which a Default or Event of Default has occurred and ending on the
date the Lender notifies the Borrower in writing that such Default or Event of
Default has been cured or waived.

 

“Default Rate” means the lesser of (a) the Maximum Rate, or (b) (i) with respect
to the Revolving Advances, an annual rate equal to three percent (3%) over the
Revolving Floating Rate, which rate shall change when and as the Revolving
Floating Rate changes, and (ii) with respect to the Term Advances, an annual
rate equal to three percent (3%) over the Term Floating Rate, which rate shall
change when and as the Term Floating Rate changes.

 

“Dilution” means the gross amount of all returns, allowances, discounts,
credits, write-offs, and similar items relating to the Borrower’s Accounts (but
excluding any non-diluting items) computed as a percentage of the Borrower’s
gross sales, calculated on a three month rolling average, as determined by the
Lender in its sole discretion during routine collateral audits.

 

“Domestic Collateral” means Collateral other than Export Collateral.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Eligible Accounts” means all unpaid Accounts, net of any credits, except the
following shall not in any event be deemed Eligible Accounts:

 

(i) That portion of Accounts unpaid 60 days or more after the due date but not
to exceed 120 days after the invoice date;

 

(ii) That portion of Accounts that is disputed or subject to a claim of offset
or a contra account;

 

(iii) That portion of Accounts not yet earned by the final delivery of goods or
rendition of services, as applicable, by the Borrower to the customer;

 

(iv) Accounts owed by any unit of government, whether foreign or domestic
(provided, however, that there shall be included in Eligible Accounts that
portion of Accounts owed by such units of government for which the Borrower has
provided evidence satisfactory to the Lender that (A) the Lender has a first
priority perfected security interest and (B) such Accounts may be enforced by
the Lender directly against such unit of government under all applicable laws);

 

(v) Accounts owed by an account debtor located outside the United States which
are not (A) backed by a bank letter of credit naming the Lender as beneficiary
or assigned to the Lender, in the Lender’s possession and acceptable to the
Lender in all respects, in its sole discretion, or (B) covered by a foreign
receivables insurance policy acceptable to the Lender in its sole discretion;

 

-4-



--------------------------------------------------------------------------------

 

(vi) That portion of Accounts not owned by Borrower or subject to any Lien,
right, claim or interest of another Person other than the Lien in favor of
Lender and the junior Lien in favor of Wells Fargo Bank Minnesota;

 

(vii) Accounts owed by an account debtor that is insolvent, the subject of
bankruptcy proceedings, is generally not paying its debts as and when the same
become due, or has gone out of business;

 

(viii) Accounts owed by a shareholder, Subsidiary, Affiliate, officer or
employee of the Borrower;

 

(ix) That portion of Accounts that has been restructured, extended, amended or
modified;

 

(x) That portion of Accounts that constitutes advertising, finance charges,
service charges or sales or excise taxes;

 

(xi) Accounts owed by an account debtor, regardless of whether otherwise
eligible, if 25% or more of the total amount due under Accounts from such debtor
is ineligible under clauses (i), (ii), (vi) or (ix) above;

 

(xii) Accounts, or portions thereof, otherwise deemed ineligible by the Lender
in its sole discretion; and

 

(xiii) Accounts, or portions thereof, supporting the Wells Fargo Bank Minnesota
Revolving Advances.

 

“Eligible Domestic Inventory” means all Inventory of the Borrower other than
Items (as defined in the Wells Fargo Bank Minnesota Credit Agreement), at the
lower of cost or market value as determined in accordance with GAAP; but
excluding any Inventory having any of the following characteristics:

 

(i) Inventory that is: in-transit; located at any warehouse, job site or other
premises not approved by the Lender in writing; located outside of the states,
or localities, as applicable, in which the Lender has filed financing statements
to perfect a first priority security interest in such Inventory; covered by any
negotiable or non-negotiable warehouse receipt, bill of lading or other document
of title; on consignment from any Person; on consignment to any Person or
subject to any bailment unless such consignee or bailee has executed an
agreement with the Lender in form and substance satisfactory to Lender in its
sole discretion;

 

(ii) Supplies, packaging, fabricated or maintenance parts or sample Inventory;

 

(iii) Work-in-process Inventory;

 

-5-



--------------------------------------------------------------------------------

 

(iv)    Inventory that is damaged, obsolete, slow moving or not currently
saleable in the normal course of the Borrower’s operations;

 

(v)     Inventory that the Borrower has returned, has attempted to return, is in
the process of returning or intends to return to the vendor thereof;

 

(vi)    Inventory that is perishable or live;

 

(vii)   Inventory manufactured by the Borrower pursuant to a license unless the
applicable licensor has agreed in writing to permit the Lender to exercise its
rights and remedies against such Inventory;

 

(viii)  Inventory that is subject to a Lien in favor of any Person other than
the Lender and Wells Fargo Bank Minnesota;

 

(ix)     Inventory, or portions thereof, supporting the Wells Fargo Bank
Minnesota Revolving Advances; and

 

(x)      Inventory otherwise deemed ineligible by the Lender in its sole
discretion.

 

“Environmental Indemnity Agreement” means the Environmental Indemnity Agreement
executed by the Borrower in favor of the Lender dated as of even date herewith,
as the same may be amended, modified or supplemented from time to time.

 

“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.

 

“Equipment” means all of the Borrower’s equipment, as such term may be defined
from time to time in the UCC, whether now owned or hereafter acquired, including
but not limited to all present and future machinery, vehicles, furniture,
fixtures, manufacturing equipment, shop equipment, office and recordkeeping
equipment, parts, tools, supplies, and including specifically (without
limitation) the goods described in any equipment schedule or list herewith or
hereafter furnished to the Lender by the Borrower.

 

“Event of Default” has the meaning specified in Section 8.1.

 

“Excess Cash Flow” means Net Income plus depreciation and amortization minus
Current Maturities of Long Term Debt minus unfinanced Capital Expenditures.

 

“Export Collateral” means that portion of Collateral consisting of Export
Related Accounts and the Items.

 

“Export Related Accounts” means all Accounts of the Borrower owed by account
debtors located outside of the United States other than the WFBCI Export Related
Accounts.

 

-6-



--------------------------------------------------------------------------------

“Extension” means the date to which the Original Maturity Date has been extended
in a written notice from the Lender to the Borrower, but in no event shall such
date extend beyond December 31, 2005.

 

“Funding Date” has the meaning given in Section 2.1.

 

“FYE” means the last day of the Borrower’s fiscal year, which is August 31.

 

“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the audited financial
statements described in Section 6.1(a), except for any change in accounting
practices to the extent that, due to a promulgation of the Financial Accounting
Standards Board changing or implementing any new accounting standard, the
Borrower either (i) is required to implement such change, or (ii) for future
periods will be required to and for the current period may in accordance with
generally accepted accounting principles implement such change, for its
financial statements to be in conformity with generally accepted accounting
principles (any such change is herein referred to as a “Required GAAP Change”),
provided that (x) the Borrower shall fully disclose in such financial statements
any such Required GAAP Change and the effects of the Required GAAP Change on the
Borrower’s income, retained earnings or other accounts, as applicable, and (y)
the Borrower’s financial covenants set forth in Sections 6.16, 6.17, 6.18, and
7.10 shall be adjusted as necessary to reflect the effects of such Required GAAP
Change.

 

“General Intangibles” means all of the Borrower’s general intangibles, as such
term may be defined from time to time in the UCC, whether now owned or hereafter
acquired, including (without limitation) all present and future patents, patent
applications, copyrights, trademarks, trade names, trade secrets, customer or
supplier lists and contracts, manuals, operating instructions, permits,
franchises, the right to use the Borrower’s name, and the goodwill of the
Borrower’s business.

 

“Guaranty” means any guaranty executed by a guarantor in favor of and in form
and substance acceptable to the Lender.

 

“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.

 

“Instruments” means all of the Borrower’s instruments, as such term may be
defined from time to time in the UCC, whether now owned or hereafter acquired.

 

“Intellectual Property” means all rights, priorities and privileges relating to
intellectual property, whether arising under United States, multinational or
foreign laws or otherwise, including, without limitation, any now owned or
hereafter arising copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, service marks, trade dress, trade secrets, mask
works and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

 

“Interest Payment Date” has the meaning given in Section 2.8.

 

-7-



--------------------------------------------------------------------------------

“Inventory” means all of the Borrower’s inventory, as such term may be defined
from time to time in the UCC, whether now owned or hereafter acquired, whether
consisting of whole goods, spare parts or components, supplies or materials,
whether acquired, held or furnished for sale, for lease or under service
contracts or for manufacture or processing, and wherever located.

 

“Investment Property” means all of the Borrower’s investment property, as such
term may be defined from time to time in the UCC, whether now owned or hereafter
acquired, including but not limited to all securities, security entitlements,
securities accounts, commodity contracts, commodity accounts, stocks, bonds,
mutual fund shares, money market shares and U.S. Government securities.

 

“Issuer” means the issuer of any Letter of Credit.

 

“Items” means all Inventory of the Borrower to be sold by the Borrower to
customers outside the United States.

 

“L/C Amount” means the sum of (i) the aggregate face amount of any issued and
outstanding Letters of Credit and (ii) the unpaid amount of the Obligation of
Reimbursement.

 

“L/C Application” means an application and agreement for letters of credit in a
form acceptable to the Issuer and the Lender.

 

“Letter of Credit” has the meaning specified in Section 2.2.

 

“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.

 

“Loan Documents” means this Agreement, the Notes, any Swap Contract, the
Environmental Indemnity Agreement, the Security Documents and any other
documents executed by the Borrower in relation to any of the foregoing.

 

“Lockbox” has the meaning given in the Lockbox Agreement.

 

“Lockbox Agreement” means the Lockbox and Collection Account Agreement by and
among the Borrower, Regulus West LLC, Wells Fargo Bank Texas, N.A. and, the
Lender, dated as December 13, 2000.

 

“Maturity Date” has the meaning given in Section 2.19.

 

“Maximum Line” means $13,500,000, unless said amount is reduced pursuant to
Section 2.12, in which event it means the amount to which said amount is
reduced.

 

“Maximum Rate” means the maximum lawful rate of interest which may be contracted
for, charged, taken, received or reserved by Lender in accordance with the
applicable laws of the

 

-8-



--------------------------------------------------------------------------------

State of Texas (or applicable United States federal law to the extent that such
law permits Lender to contract for, charge, take, receive or reserve a greater
amount of interest than under Texas law), taking into account all Charges made
in connection with the transaction evidenced by the Loan Documents. To the
extent, if any, that Chapter 303 of the Texas Finance Code, as amended,
establishes the Maximum Rate, the Maximum Rate shall be the “weekly ceiling” as
defined therein.

 

“Minimum Charge” has the meaning given in Section 2.8(d).

 

“Net Income” means fiscal year-to-date after-tax consolidated net income of a
Person, decreased by the sum of any extraordinary, non-operating or non-cash
income recorded by such Person as determined in accordance with GAAP.

 

“Note” means the Revolving Note, the Real Estate Term Note, or the Term Note,
and “Notes” means the Revolving Note, the Real Estate Term Note, and the Term
Note.

 

“Obligation of Reimbursement” has the meaning given in Section 2.3(a).

 

“Obligations” means the Notes and each and every other debt, liability and
obligation of every type and description which the Borrower may now or at any
time hereafter owe to the Lender or any Affiliates of Lender, whether such debt,
liability or obligation now exists or is hereafter created or incurred, whether
it arises in a transaction involving the Lender alone, or any Affiliates of
Lender or in a transaction involving other creditors of the Borrower, and
whether it is direct or indirect, due or to become due, absolute or contingent,
primary or secondary, liquidated or unliquidated, or sole, joint, several or
joint and several, and including specifically, but not limited to, the
Obligation of Reimbursement and all indebtedness of the Borrower arising under
this Agreement, the Notes, any L/C Application completed by the Borrower, any
Swap Contract, the Loan Documents or any other loan or credit agreement or
guaranty between the Borrower and the Lender, whether now in effect or hereafter
entered into.

 

“Original Maturity Date” means the later of December 31, 2004 or the Extension.

 

“Patent Security Agreement” means the Patent and Trademark Security Agreement
executed by the Borrower in favor of the Lender dated as of December 8, 2000, as
the same may be amended, supplemented or restated from time to time.

 

“Permitted Lien” has the meaning given in Section 7.1.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

“Plan” means an employee benefit plan or other plan maintained for the
Borrower’s employees and covered by Title IV of ERISA.

 

“Premises” means all premises where the Borrower conducts its business and has
any rights of possession, including the premises legally described in Exhibit E
attached hereto.

 

-9-



--------------------------------------------------------------------------------

 

“Prime Rate” means the rate of interest publicly announced from time to time by
Wells Fargo Bank, N.A.-San Francisco, as its “prime rate” or, if such bank
ceases to announce a rate so designated, any similar successor rate designated
by the Lender.

 

“Real Estate Term Loan” means a term loan to Borrower in the principal amount up
to but not exceeding the Real Estate Term Loan Commitment to be made in a single
advance on the Funding Date in accordance with Section 2.6.

 

“Real Estate Term Loan Commitment” means $1,050,000.

 

“Real Estate Term Note” means the Borrower’s promissory note, payable to the
order of the Lender is substantially the form of Exhibit C hereto and any note
or notes issued in substitution therefor, as the same may be amended, modified
or replaced from time to time.

 

“Real Property” means the Borrower’s real property located at 4441-4445 Sigma
Road, Dallas, Dallas County, Texas, as more particularly described in the Deed
of Trust.

 

“Receivables” means each and every right of the Borrower to the payment of
money, whether such right to payment now exists or hereafter arises, whether
such right to payment arises out of a sale, lease or other disposition of goods
or other property, out of a rendering of services, out of a loan, out of the
overpayment of taxes or other liabilities, or otherwise arises under any
contract or agreement, whether such right to payment is created, generated or
earned by the Borrower or by some other person who subsequently transfers such
person’s interest to the Borrower, whether such right to payment is or is not
already earned by performance, and howsoever such right to payment may be
evidenced, together with all other rights and interests (including all liens and
security interests) which the Borrower may at any time have by law or agreement
against any account debtor or other obligor obligated to make any such payment
or against any property of such account debtor or other obligor; all including
but not limited to all present and future Accounts, tax refunds and rights to
payment not constituting General Intangibles.

 

“Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of December 8, 2000 by and between the Borrower and the Lender.

 

“Reportable Event” shall have the meaning assigned to that term in Title IV of
ERISA.

 

“Revolving Advance” has the meaning given in Section 2.1.

 

“Revolving Floating Rate” means an annual rate equal to the sum of the Prime
Rate plus one and one-half percent (1.50%), which annual rate shall change when
and as the Prime Rate changes.

 

“Revolving Note” means the Borrower’s revolving promissory note, payable to the
order of the Lender in substantially the form of Exhibit A hereto and any note
or notes issued in substitution therefor, as the same may hereafter be amended,
supplemented or restated from time to time.

 

-10-



--------------------------------------------------------------------------------

 

“Security Documents” means this Agreement, the Lockbox Agreement, the Patent
Security Agreement, the Deed of Trust, and any other document delivered to the
Lender from time to time to secure the Obligations, as the same may hereafter be
amended, supplemented or restated from time to time.

 

“Security Interest” has the meaning given in Section 3.1.

 

“Special Account” means a specified cash collateral account maintained by a
financial institution acceptable to the Lender in connection with Letters of
Credit, as contemplated by Section 2.4.

 

“Subsidiary” means any corporation of which more than 50% of the outstanding
shares of capital stock having general voting power under ordinary circumstances
to elect a majority of the board of directors of such corporation, irrespective
of whether or not at the time stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency, is at the
time directly or indirectly owned by the Borrower, by the Borrower and one or
more other Subsidiaries, or by one or more other Subsidiaries.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Term Advance” has the meaning specified in Section 2.6.

 

“Term Floating Rate” means an annual rate equal to the sum of the Prime Rate
plus one and one-half percent (1.50%), which annual rate shall change when and
as the Prime Rate changes.

 

“Term Note” means the Borrower’s promissory note, payable to the order of the
Lender in substantially the form of Exhibit B hereto and any note or notes
issued in substitution therefor, as the same may hereafter be amended,
supplemented or restated from time to time.

 

“Termination Date” means the earliest of (i) the Maturity Date, (ii) the date
the Borrower terminates the Credit Facility, or (iii) the date the Lender
demands payment of the Obligations after an Event of Default pursuant to Section
8.2.

 

-11-



--------------------------------------------------------------------------------

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Texas.

 

“Warrant Agreement” means that certain Warrant Agreement dated as of December 8,
2000, by and between the Borrower and the Lender.

 

“Wells Fargo Bank Minnesota” means Wells Fargo Bank Minnesota, National
Association, a national banking association.

 

“Wells Fargo Bank Minnesota Credit Agreement” means that certain Amended and
Restated Credit and Security Agreement of even date herewith by and between the
Borrower and Wells Fargo Bank Minnesota as the same may be amended, supplemented
or restated from time to time.

 

“Wells Fargo Bank Minnesota Revolving Advances” means the Revolving Advances as
defined in the Wells Fargo Bank Minnesota Credit Agreement, or as the context
requires, the outstanding principal balance thereof.

 

“WFBCI Export Related Accounts” means all Accounts owed by account debtors
located outside the United States that the Lender deems to be Eligible Accounts
and includes for purposes of calculating the Borrowing Base.

 

Section 1.2 Other Definitional Terms; Rules of Interpretation. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All accounting terms not otherwise defined herein
have the meanings assigned to them in accordance with GAAP. All terms defined in
the UCC and not otherwise defined herein have the meanings assigned to them in
the UCC. References to Articles, Sections, subsections, Exhibits, Schedules and
the like, are to Articles, Sections and subsections of, or Exhibits or Schedules
attached to, this Agreement unless otherwise expressly provided. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. Unless the context in which used herein otherwise
clearly requires, “or” has the inclusive meaning represented by the phrase
“and/or”. Defined terms include in the singular number the plural and in the
plural number the singular. Reference to any agreement (including the Loan
Document), document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof (and, if applicable, in accordance with the terms hereof and the
other Loan Documents), except where otherwise explicitly provided, and reference
to any promissory note includes any promissory note which is an extension or
renewal thereof or a substitute or replacement therefor. Reference to any law,
rule, regulation, order, decree, requirement, policy, guideline, directive or
interpretation means as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect on the determination date, including rules and
regulations promulgated thereunder.

 

-12-



--------------------------------------------------------------------------------

 

ARTICLE II

 

Amount and Terms of the Credit Facility

 

Section 2.1 Revolving Advances. The Lender agrees, on the terms and subject to
the conditions herein set forth, to make advances to the Borrower from time to
time from the date all of the conditions set forth in Section 4.1 are satisfied
(the “Funding Date”) to the Termination Date, on the terms and subject to the
conditions herein set forth (the “Revolving Advances”). In no event shall the
provisions of Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts) apply to this Agreement or the Revolving Note or
other Loan Documents. The Lender shall have no obligation to make a Revolving
Advance if, after giving effect to such requested Revolving Advance, the sum of
the outstanding and unpaid Revolving Advances would exceed the Availability less
the L/C Amount. The Borrower’s obligation to pay the Revolving Advances shall be
evidenced by the Revolving Note and shall be secured by the Collateral as
provided in Article III and the Security Documents. Within the limits set forth
in this Section 2.1, the Borrower may borrow, prepay pursuant to Section 2.12
and reborrow. On the Termination Date, the entire unpaid principal balance of
the Revolving Note, and all unpaid interest accrued thereon, shall be due and
payable. The Borrower agrees to comply with the following procedures in
requesting Revolving Advances under this Section 2.1:

 

(a) The Borrower shall make each request for a Revolving Advance to the Lender
before 11:00 a.m. (Central time) of the day of the requested Revolving Advance.
Requests may be made in writing or by telephone, specifying the date of the
requested Revolving Advance and the amount thereof. Each request shall be by (i)
any officer of the Borrower; or (ii) any person designated as the Borrower’s
agent by any officer of the Borrower in a writing delivered to the Lender; or
(iii) any person whom the Lender reasonably believes to be an officer of the
Borrower or such a designated agent.

 

(b) Upon fulfillment of the applicable conditions set forth in Article IV, the
Lender shall disburse the proceeds of the requested Revolving Advance by
crediting the same to the Borrower’s demand deposit account maintained with
Wells Fargo Bank Texas, N.A. unless the Lender and the Borrower shall agree in
writing to another manner of disbursement. Upon the Lender’s request, the
Borrower shall promptly confirm each telephonic request for an Advance by
executing and delivering an appropriate confirmation certificate to the Lender.
The Borrower shall repay all Advances even if the Lender does not receive such
confirmation and even if the person requesting an Advance was not in fact
authorized to do so. Any request for an Advance, whether written or telephonic,
shall be deemed to be a representation by the Borrower that the conditions set
forth in Section 4.2 have been satisfied as of the time of the request.

 

Section 2.2 Letters of Credit.

 

(a) The Lender agrees, on the terms and subject to the conditions herein set
forth, to cause an Issuer to issue, from the Funding Date to the Termination
Date, one or more irrevocable standby or documentary letters of credit (each, a
“Letter of Credit”) for the Borrower’s account. The Lender shall have no
obligation to cause an Issuer to issue

 

-13-



--------------------------------------------------------------------------------

any Letter of Credit if the face amount of the Letter of Credit to be issued,
would exceed the lesser of:

 

(i) $500,000 less the L/C Amount, or

 

(ii) the Borrowing Base less the sum of (x) all outstanding and unpaid Advances
and (y) the L/C Amount.

 

Each Letter of Credit, if any, shall be issued pursuant to a separate L/C
Application entered into by the Borrower and the Lender for the benefit of the
Issuer, completed in a manner satisfactory to the Lender and the Issuer. The
terms and conditions set forth in each such L/C Application shall supplement the
terms and conditions hereof, but if the terms of any such L/C Application and
the terms of this Agreement are inconsistent, the terms hereof shall control.

 

(b) No Letter of Credit shall be issued with an expiry date later than the
Termination Date in effect as of the date of issuance.

 

(c) Any request to cause an Issuer to issue a Letter of Credit under this
Section 2.2 shall be deemed to be a representation by the Borrower that the
conditions set forth in Section 4.2 have been satisfied as of the date of the
request.

 

Section 2.3 Payment of Amounts Drawn Under Letters of Credit; Obligation of
Reimbursement. The Borrower acknowledges that the Lender, as co-applicant, will
be liable to the Issuer for reimbursement of any and all draws under Letters of
Credit and for all other amounts required to be paid under the applicable L/C
Application. Accordingly, the Borrower agrees to pay to the Lender any and all
amounts required to be paid under the applicable L/C Application, when and as
required to be paid thereby, and the amounts designated below, when and as
designated:

 

(a) The Borrower hereby agrees to pay the Lender on the day a draft is honored
under any Letter of Credit a sum equal to all amounts drawn under such Letter of
Credit plus any and all reasonable charges and expenses that the Issuer or the
Lender may pay or incur relative to such draw and the applicable L/C
Application, plus interest on all such amounts, charges and expenses as set
forth below (the Borrower’s obligation to pay all such amounts is herein
referred to as the “Obligation of Reimbursement”).

 

(b) Whenever a draft is submitted under a Letter of Credit, the Lender shall
make a Revolving Advance in the amount of the Obligation of Reimbursement and
shall apply the proceeds of such Revolving Advance thereto. Such Revolving
Advance shall be repayable in accordance with and be treated in all other
respects as a Revolving Advance hereunder.

 

(c) If a draft is submitted under a Letter of Credit when the Borrower is
unable, because a Default Period then exists or for any other reason, to obtain
a Revolving Advance to pay the Obligation of Reimbursement, the Borrower shall
pay to the Lender on demand and in immediately available funds, the amount of
the Obligation

 

-14-



--------------------------------------------------------------------------------

of Reimbursement together with interest, accrued from the date of the draft
until payment in full at the Default Rate. Notwithstanding the Borrower’s
inability to obtain a Revolving Advance for any reason, the Lender is
irrevocably authorized, in its sole discretion, to make a Revolving Advance in
an amount sufficient to discharge the Obligation of Reimbursement and all
accrued but unpaid interest thereon.

 

(d) The Borrower’s obligation to pay any Revolving Advance made under this
Section 2.3, shall be evidenced by the Revolving Note and shall bear interest as
provided in Section 2.8.

 

Section 2.4 Special Account. If the Credit Facility is terminated for any reason
whatsoever while any Letter of Credit is outstanding, the Borrower shall
thereupon pay the Lender in immediately available funds for deposit in the
Special Account an amount equal to the L/C Amount. The Special Account shall be
an interest bearing account maintained for the Lender by any financial
institution acceptable to the Lender. Any interest earned on amounts deposited
in the Special Account shall be credited to the Special Account. Amounts on
deposit in the Special Account may be applied by the Lender at any time or from
time to time to the Obligations in the Lender’s sole discretion, and shall not
be subject to withdrawal by the Borrower so long as the Lender maintains a
security interest therein. The Lender agrees to transfer any balance in the
Special Account to the Borrower at such time as the Lender is required to
release its security interest in the Special Account under applicable law.

 

Section 2.5 Obligations Absolute. The Borrower’s obligations arising under
Section 2.3 shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of Section 2.3, under all circumstances
whatsoever, including (without limitation) the following circumstances:

 

(a) any lack of validity or enforceability of any Letter of Credit or any other
agreement or instrument relating to any Letter of Credit (collectively the
“Related Documents”);

 

(b) any amendment or waiver of or any consent to departure from all or any of
the Related Documents;

 

(c) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time, against any beneficiary or any transferee of any
Letter of Credit (or any persons or entities for whom any such beneficiary or
any such transferee may be acting), or other person or entity, whether in
connection with this Agreement, the transactions contemplated herein or in the
Related Documents or any unrelated transactions;

 

(d) any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

 

-15-



--------------------------------------------------------------------------------

 

(e) payment by or on behalf of the Issuer or the Lender under any Letter of
Credit against presentation of a draft or certificate which does not strictly
comply with the terms of such Letter of Credit; or

 

(f) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

Section 2.6 Term Advances.

 

(a) The Lender agrees, on the terms and subject to the conditions herein set
forth, (i) to make a single term loan advance in the amount of $3,000,000 to the
Borrower on or about December 8, 2000 under the Existing Credit Agreement, and
(ii) to make a single term loan on or about the date of this Agreement in an
amount equal to the Real Estate Term Loan Commitment (collectively, the advances
in clauses (i) and (ii) are referred to herein as “Term Advances”). The
Borrower’s obligation to pay the Term Advances shall be evidenced by the Term
Note and the Real Estate Term Note and shall be secured by the Collateral as
provided in Article III and in the Security Documents.

 

(b) Provided the applicable conditions set forth in Article IV are satisfied,
the Lender shall deposit the proceeds of the Term Advances by crediting the same
to the Borrower’s demand deposit account specified in Section 2.1(b) unless the
Lender and the Borrower shall agree in writing to another manner of
disbursement.

 

Section 2.7 Payment of Term Note and Real Estate Term Note.

 

(a) The outstanding principal balance of the Term Note shall be due and payable
as follows:

 

(i) Beginning on January 1, 2001 and on the first day of each month thereafter,
the Borrower shall pay equal monthly installments of $50,000.

 

(ii) In the event the appraised value of the Borrower’s machinery and Equipment
pursuant to any appraisal conducted pursuant to the provisions of Section 6.21
is less than the outstanding balance of the Term Note, the Borrower shall prepay
the portion of the outstanding principal amount of the Term Note necessary to
make the remaining principal amount equal to the lesser of (x) 80% of the
orderly liquidation value of the machinery and Equipment shown in such appraisal
or (y) 100% of the forced liquidation value of the machinery and Equipment shown
in such appraisal.

 

(iii) On the Termination Date, the entire unpaid principal balance of the Term
Note, and all unpaid interest accrued thereon, shall in any event be due and
payable.

 

(b) The outstanding principal balance of the Real Estate Term Note shall be due
and payable as follows:

 

-16-



--------------------------------------------------------------------------------

 

(i) Beginning March 1, 2003 and on the first day of each month thereafter, the
Borrower shall pay equal monthly installments of $8,750.

 

(ii) On the Termination Date, the entire unpaid principal balance of the Real
Estate Term Loan, and all unpaid interest accrued thereon, shall in any event be
due and payable.

 

Section 2.8 Interest; Minimum Charge; Default Interest; Participations; Usury.
Interest accruing on the Notes shall be due and payable in arrears on the first
day of each month (each an “Interest Payment Date”) commencing January 1, 2001.

 

(a) Revolving Note. Except as set forth in Sections 2.8(e) and 2.8(g), the
outstanding principal balance of the Revolving Note shall bear interest at the
Revolving Floating Rate.

 

(b) Real Estate Term Note. Except as set forth in Sections 2.8(e) and 2.8(g),
the outstanding principal balance of the Real Estate Term Note shall bear
interest at the Term Floating Rate.

 

(c) Term Note. Except as set forth in Sections 2.8(e) and 2.8(g), the
outstanding principal balance of the Term Note shall bear interest at the Term
Floating Rate.

 

(d) Minimum Charge. Subject to Section 2.8(g), in addition to the provisions of
Sections 2.8(a), 2.8(b), 2.8(c), and 2.8(e) of this Agreement and Section 2.2 of
the Wells Fargo Bank Minnesota Credit Agreement, the Borrower shall pay to the
Lender on each Interest Payment Date an additional commitment fee equal to the
difference, if any, between (i) $10,000.00 per calendar month during the term of
this Agreement, and (ii) the amount of interest calculated under Sections
2.8(a), 2.8(b), 2.8(c), and 2.8(e) of this Agreement, and Section 2.2 of the
Wells Fargo Bank Minnesota Credit Agreement.

 

(e) Default Interest Rate. At any time during any Default Period, in the
Lender’s sole discretion and without waiving any of its other rights and
remedies, the principal of the Advances outstanding from time to time shall bear
interest at the Default Rate, effective for any periods designated by the Lender
from time to time during that Default Period.

 

(f) Participations. If any Person shall acquire a participation in the Advances
under this Agreement, the Borrower shall be obligated to the Lender to pay the
full amount of all interest calculated under, along with all other fees, charges
and other amounts due under this Agreement, regardless if such Person elects to
accept interest with respect to its participation at a lower rate than the
Revolving Floating Rate or the Term Floating Rate, or otherwise elects to accept
less than its pro rata share of such fees, charges and other amounts due under
this Agreement.

 

(g) Usury. In any event no rate change shall be put into effect which would
result in a rate greater than the Maximum Rate. It is not the intention of the
parties to this

 

-17-



--------------------------------------------------------------------------------

 

Agreement to make an agreement in violation of the laws of any applicable
jurisdiction relating to usury. Regardless of any provision in any Loan
Documents, the Lender shall never be entitled to charge, receive, collect or
apply, as interest on the Obligations, any amount in excess of Maximum Rate. If
the Lender receives, collects or applies, as interest, any such excess, such
amount which would be excessive interest shall be deemed a partial repayment of
principal and treated hereunder as such; and if principal is paid in full, any
remaining excess shall be paid to the Borrower. All sums constituting interest
under applicable law shall be, to the extent permitted by applicable law,
amortized or spread, using the actuarial method, throughout the stated term of
the Notes.

 

Section 2.9 Fees.

 

(a) Unused Line Fee. For the purposes of this Section 2.9(a), “Unused Amount”
means the Maximum Line reduced by (i) outstanding Revolving Advances, (ii) the
L/C Amount and (iii) the Wells Fargo Bank Minnesota Revolving Advances. The
Borrower agrees to pay to the Lender an unused line fee at the rate of
one-quarter percent (0.25%) per annum on the average daily Unused Amount from
the date of this Agreement to and including the Termination Date, due and
payable monthly in arrears on each Interest Payment Date and on the Termination
Date.

 

(b) Audit Fees. The Borrower hereby agrees to pay the Lender, on demand, audit
fees in connection with any audits or inspections conducted by the Lender of any
Collateral or the Borrower’s operations or business at the rates established
from time to time by the Lender as its audit fees (which fees are currently $750
per day per auditor), together with all actual out-of-pocket costs and expenses
incurred in conducting any such audit or inspection.

 

(c) Letter of Credit Fees. The Borrower agrees to pay the Lender a fee with
respect to each Letter of Credit, if any, accruing on a daily basis and computed
at the annual rate of two percent (2%) of the aggregate amount that may then be
drawn on all issued and outstanding Letters of Credit assuming compliance with
all conditions for drawing thereunder (the “Aggregate Face Amount”), from and
including the date of issuance of such Letter of Credit until such date as such
Letter of Credit shall terminate by its terms or be returned to the Lender, due
and payable monthly in arrears on the first day of each month and on the
Termination Date; provided, however that during Default Periods, in the Lender’s
sole discretion and without waiving any of its other rights and remedies, such
fee shall increase to five percent (5%) of the Aggregate Face Amount.
Notwithstanding the above, the Borrower shall pay a minimum fee of $100 for each
Letter of Credit issued hereunder. The foregoing fee shall be in addition to any
and all fees, commissions and charges of any Issuer of a Letter of Credit with
respect to or in connection with such Letter of Credit.

 

(d) Letter of Credit Administrative Fees. The Borrower agrees to pay the Lender,
on written demand, the administrative fees charged by the Issuer in connection
with the honoring of drafts under any Letter of Credit, amendments thereto,
transfers thereof and all other activity with respect to the Letters of Credit
at the then-current rates

 

-18-



--------------------------------------------------------------------------------

published by the Issuer for such services rendered on behalf of customers of the
Issuer generally.

 

Section 2.10 Computation of Interest and Fees; When Interest Due and Payable.
Interest accruing on the outstanding principal balance of the Advances and fees
hereunder outstanding from time to time shall be computed on the basis of actual
number of days elapsed in a year of 360 days.

 

Section 2.11 Capital Adequacy. If any Related Lender determines at any time that
its Return has been reduced as a result of any Rule Change, such Related Lender
may require the Borrower to pay it the amount necessary to restore its Return to
what it would have been had there been no Rule Change. For purposes of this
Section 2.11:

 

(a) “Capital Adequacy Rule” means any law, rule, regulation, guideline,
directive, requirement or request regarding capital adequacy, or the
interpretation or administration thereof by any governmental or regulatory
authority, central bank or comparable agency, whether or not having the force of
law, that applies to any Related Lender. Such rules include rules requiring
financial institutions to maintain total capital in amounts based upon
percentages of outstanding loans, binding loan commitments and letters of
credit.

 

(b) “L/C Rule” means any law, rule, regulation, guideline, directive,
requirement or request regarding letters of credit, or the interpretation or
administration thereof by any governmental or regulatory authority, central bank
or comparable agency, whether or not having the force of law, that applies to
any Related Lender. Such rules include rules imposing taxes, duties or other
similar charges, or mandating reserves, special deposits or similar requirements
against assets of, deposits with or for the account of, or credit extended by
any Related Lender, on letters of credit.

 

(c) “Return”, for any period, means the return as determined by such Related
Lender on the Advances and Letters of Credit based upon its total capital
requirements and a reasonable attribution formula that takes account of the
Capital Adequacy Rules then in effect and costs of issuing or maintaining any
Letter of Credit. Return may be calculated for each calendar quarter and for the
shorter period between the end of a calendar quarter and the date of termination
in whole of this Agreement.

 

(d) “Rule Change” means any change in any Capital Adequacy Rule or L/C Rule
occurring after the date of this Agreement, but the term does not include any
changes in applicable requirements that at the Closing Date are scheduled to
take place under the existing Capital Adequacy Rules or the L/C Rules or any
increases in the capital that any Related Lender is required to maintain to the
extent that the increases are required due to a regulatory authority’s
assessment of the financial condition of such Related Lender.

 

(e) “Related Lender” includes (but is not limited to) the Lender, the Issuer,
any parent corporation of the Lender or the Issuer and any assignee of any
interest of the Lender hereunder and any participant in the loans made
hereunder.

 

-19-



--------------------------------------------------------------------------------

 

Certificates of any Related Lender sent to the Borrower from time to time
claiming compensation under this Section 2.11, stating the reason therefor and
setting forth in reasonable detail the calculation of the additional amount or
amounts to be paid to the Related Lender hereunder to restore its Return shall
be conclusive absent manifest error. In determining such amounts, the Related
Lender may use any reasonable averaging and attribution methods.

 

Section 2.12 Voluntary Prepayment; Reduction of the Maximum Line; Termination of
the Credit Facility by the Borrower. Except as otherwise provided herein, the
Borrower may prepay the Revolving Advances in whole at any time or from time to
time in part. The Borrower may prepay the Term Advances (other than in
accordance with Section 2.7), terminate the Credit Facility or reduce the
Maximum Line at any time if it (i) gives the Lender at least 30 days’ prior
written notice and (ii) pays the Lender the prepayment, termination or line
reduction fees in accordance with Section 2.13. Any prepayment of the Term
Advances (other than in accordance with Section 2.7) or reduction in the Maximum
Line must be in an amount not less than $100,000 or an integral multiple
thereof. If the Borrower reduces the Maximum Line to zero, all Obligations shall
be immediately due and payable. Any partial prepayments of the Term Notes shall
be applied to principal payments due and owing in inverse order of their
maturities. Upon termination of the Credit Facility and payment and performance
of all Obligations, the Lender shall release or terminate the Security Interest
and the Security Documents to which the Borrower is entitled by law.

 

Section 2.13 Termination, Line Reduction Fees and Prepayment Fees; Waiver of
Termination and Line Reduction Fees.

 

(a) Termination and Line Reduction Fees. If the Credit Facility is terminated
for any reason as of a date other than the Maturity Date, or the Borrower
reduces the Maximum Line, the Borrower shall pay to the Lender a fee in an
amount equal to a percentage of the Maximum Line (or the reduction, as the case
may be) as follows: (i) one and one-quarter percent (1.25%) if the termination
or reduction occurs after December 31, 2002 but on or before December 31, 2003;
and (ii) one percent (1%) if the termination or reduction occurs after December
31, 2003.

 

(b) Prepayment Fees for Term Note. If the Term Note is prepaid for any reason
except in accordance with Section 2.7, the Borrower shall pay to the Lender a
fee in an amount equal to a percentage of the amount prepaid as follows: (i) one
and one-quarter percent (1.25%) if the prepayment occurs after December 31, 2002
but on or before December 31, 2003; and (ii) one percent (1%) if the prepayment
occurs after December 31, 2003.

 

(c) Prepayment Fee for Real Estate Term Note. If the Real Estate Term Note is
prepaid for any reason, the Borrower shall pay to the Lender a fee in an amount
equal to a percentage of the amount prepaid as follows: (i) three percent
(3.00%) if the prepayment occurs on or before February 3, 2004; (ii) two percent
(2.00%) if the prepayment occurs after February 3, 2004 but on or before
February 3, 2005; and (iii) one percent (1.00%) if the prepayment occurs after
February 3, 2005.

 

-20-



--------------------------------------------------------------------------------

 

(d) Waiver of Termination, Line Reduction and Prepayment Fees. The Borrower will
not be required to pay the termination, line reduction and prepayment fees
otherwise due under Section 2.13(a) or Section 2.13(b), or after February 3,
2004 under Section 2.13(c), if such termination, line reduction or prepayment is
made because of increased cash flow generated from the Borrower’s operations or
refinancing by an Affiliate of the Lender.

 

Section 2.14 Mandatory Prepayment. Without notice or demand, if the outstanding
principal balance of the Revolving Advances plus the L/C Amount shall at any
time exceed the Borrowing Base, the Borrower shall (i) first, immediately prepay
the Revolving Advances to the extent necessary to eliminate such excess, and
(ii) if prepayment in full of the Revolving Advances is insufficient to
eliminate such excess, pay to the Lender in immediately available funds for
deposit into the Special Account an amount equal to any remaining excess. Any
payment received by the Lender under this Section 2.14 or under Section 2.12 may
be applied to the Obligations, in such order and in such amounts as the Lender,
in its discretion, may from time to time determine; provided that any prepayment
under Section 2.12 which the Borrower designates as a partial prepayment of the
Term Note or the Real Estate Term Note shall be applied to principal
installments of the Term Note or the Real Estate Term Note, as applicable, in
inverse order of maturity.

 

Section 2.15 Payment. All payments to the Lender shall be made in immediately
available funds and shall be applied to the Obligations two (2) Banking Days
after receipt by the Lender. The Lender may hold all payments not constituting
immediately available funds for three (3) additional Banking Days before
applying them to the Obligations. Notwithstanding anything in Section 2.1, the
Borrower hereby authorizes the Lender, in its discretion at any time or from
time to time without the Borrower’s request and even if the conditions set forth
in Section 4.2 would not be satisfied, to make a Revolving Advance in an amount
equal to the portion of the Obligations from time to time due and payable.

 

Section 2.16 Payment on Non-Banking Days. Whenever any payment to be made
hereunder shall be stated to be due on a day which is not a Banking Day, such
payment may be made on the next succeeding Banking Day, and such extension of
time shall in such case be included in the computation of interest on the
Advances or the fees hereunder, as the case may be.

 

Section 2.17 Use of Proceeds. The Borrower shall use the proceeds of Advances
only for ordinary working capital purposes, provided that the Real Estate Term
Loan shall be used solely to purchase the Real Property.

 

Section 2.18 Liability Records. The Lender may maintain from time to time, at
its discretion, liability records as to the Obligations. All entries made on any
such record shall be presumed correct absent manifest error or unless the
Borrower establishes the contrary. Upon the Lender’s demand, the Borrower will
admit and certify in writing the exact principal balance of the Obligations that
the Borrower then asserts to be outstanding. Any billing statement or accounting
rendered by the Lender shall be conclusive and fully binding on the Borrower
unless

 

-21-



--------------------------------------------------------------------------------

the Borrower gives the Lender specific written notice of exception within 30
days after receipt absent manifest error.

 

Section 2.19 Automatic Renewal. Unless terminated (a) by the Lender (i) by
giving written notice to the Borrower no less than ninety (90) days prior to the
Maturity Date or (ii) in accordance with Section 8.2, or (b) by the Borrower (i)
by giving written notice to the Lender no less than ninety (90) days prior to
the Maturity Date or (ii) in accordance with Section 2.12, the Credit Facility
shall remain in effect until the Original Maturity Date, and, thereafter, shall
automatically renew for successive one-year periods; provided, however that the
Credit Facility shall not renew unless the credit facility under the Wells Fargo
Bank Minnesota Credit Agreement is extended for the same renewal term. “Maturity
Date” shall initially mean the Original Maturity Date; provided, however, that
if at any time the Credit Facility has been automatically renewed, “Maturity
Date” shall mean the one-year anniversary of the date that was formerly the
Maturity Date.

 

ARTICLE III

 

Security Interest; Occupancy; Setoff

 

Section 3.1 Grant of Security Interest. The Borrower hereby pledges, assigns and
grants to the Lender and its Affiliates a security interest (collectively
referred to as the “Security Interest”) in the Collateral, as security for the
payment and performance of the Obligations. Upon request by the Lender, the
Borrower will grant the Lender a security interest in all commercial tort claims
it may have against any Person.

 

Section 3.2 Notification of Account Debtors and Other Obligors. The Lender may
at any time (during a Default Period) notify any account debtor or other person
obligated to pay the amount due that such right to payment has been assigned or
transferred to the Lender for security and shall be paid directly to the Lender.
The Borrower will join in giving such notice if the Lender so requests. At any
time after the Borrower or the Lender gives such notice to an account debtor or
other obligor, the Lender may, but need not, in the Lender’s name or in the
Borrower’s name, (a) demand, sue for, collect or receive any money or property
at any time payable or receivable on account of, or securing, any such right to
payment, or grant any extension to, make any compromise or settlement with or
otherwise agree to waive, modify, amend or change the obligations (including
collateral obligations) of any such account debtor or other obligor; and (b) as
the Borrower’s agent and attorney-in-fact, notify the United States Postal
Service to change the address for delivery of the Borrower’s mail to any address
designated by the Lender, otherwise intercept the Borrower’s mail, and receive,
open and dispose of the Borrower’s mail, applying all Collateral as permitted
under this Agreement and holding all other mail for the Borrower’s account or
forwarding such mail to the Borrower’s last known address.

 

Section 3.3 Assignment of Insurance. As additional security for the payment and
performance of the Obligations, the Borrower hereby assigns to the Lender any
and all monies (including, without limitation, proceeds of insurance and refunds
of unearned premiums) due or to become due under, and all other rights of the
Borrower with respect to, any and all policies of insurance now or at any time
hereafter covering the Collateral or any evidence thereof or any

 

-22-



--------------------------------------------------------------------------------

business records or valuable papers pertaining thereto, and the Borrower hereby
directs the issuer of any such policy to pay all such monies directly to the
Lender. At any time, whether or not a Default Period then exists, the Lender may
(but need not), in the Lender’s name or in the Borrower’s name, execute and
deliver proof of claim, receive all such monies, endorse checks and other
instruments representing payment of such monies, and adjust, litigate,
compromise or release any claim against the issuer of any such policy.

 

Section 3.4 Occupancy.

 

(a) The Borrower hereby irrevocably grants to the Lender the right to take
possession of the Premises at any time during a Default Period.

 

(b) The Lender may use the Premises only to hold, process, manufacture, sell,
use, store, liquidate, realize upon or otherwise dispose of goods that are
Collateral and for other purposes that the Lender may in good faith deem to be
related or incidental purposes.

 

(c) The Lender’s right to hold the Premises shall cease and terminate upon the
earlier of (i) payment in full and discharge of all Obligations and termination
of the Commitments, and (ii) final sale or disposition of all goods constituting
Collateral and delivery of all such goods to purchasers.

 

(d) The Lender shall not be obligated to pay or account for any rent or other
compensation for the possession, occupancy or use of any of the Premises;
provided, however, that if the Lender does pay or account for any rent or other
compensation for the possession, occupancy or use of any of the Premises, the
Borrower shall reimburse the Lender promptly for the full amount thereof. In
addition, the Borrower will pay, or reimburse the Lender for, all taxes, fees,
duties, imposts, charges and expenses at any time incurred by or imposed upon
the Lender by reason of the execution, delivery, existence, recordation,
performance or enforcement of this Agreement or the provisions of this Section
3.4.

 

Section 3.5 License. The Borrower hereby grants to the Lender a non-exclusive,
worldwide and royalty-free license to use or otherwise exploit all trademarks,
franchises, trade names, copyrights and patents of the Borrower for the purpose
of selling, leasing or otherwise disposing of any or all Collateral during any
Default Period.

 

Section 3.6 Financing Statement. The Borrower authorizes the Lender to file from
time to time where permitted by law, such financing statements against the
Collateral described as “all personal property” as the Lender deems necessary or
useful to perfect the Security Interest. A carbon, photographic or other
reproduction of this Agreement or of any financing statements signed by the
Borrower is sufficient as a financing statement and may be filed as a financing
statement in any state to perfect the security interests granted hereby. For
this purpose, the following information is set forth:

 

-23-



--------------------------------------------------------------------------------

Name and address of Debtor:

RF Monolithics, Inc.

4347 Sigma Road

Farmers Branch, TX 75244

Federal Tax Identification No.: 75-1638027

 

On July 1, 2003, the address of Debtor will change to 4445 Sigma Road, Farmers
Branch, Texas 75244.

 

Name and address of Secured Party:

Wells Fargo Business Credit, Inc.

4975 Preston Park Blvd., Suite 280

Plano, Texas 75093

Federal Tax Identification No.: 41-1237652

 

The Borrower hereby (i) authorizes the Lender to file one or more UCC financing
statements describing the Collateral and/or an “all personal property”
description and (ii) agrees to execute UCC financing statements covering the
Collateral when and as requested by the Lender from time to time. For purposes
of all financing statements, the term Lender shall include all Affiliates of the
Lender.

 

Section 3.7 Setoff. The Borrower agrees that the Lender may at any time or from
time to time, at its sole discretion and without demand and without notice to
anyone, setoff any liability owed to the Borrower by the Lender, whether or not
due, against any Obligation, whether or not due. In addition, each other Person
holding a participating interest in any Obligations shall have the right to
appropriate or setoff any deposit or other liability then owed by such Person to
the Borrower, whether or not due, and apply the same to the payment of said
participating interest, as fully as if such Person had lent directly to the
Borrower the amount of such participating interest.

 

ARTICLE IV

 

Conditions of Lending

 

Section 4.1 Conditions Precedent to the Initial Revolving Overadvance and Term
Advances. The Lender’s obligation to make the initial Revolving and Term
Advances, including the Overadvance Amount, or cause to be issued the initial
Letter of Credit hereunder shall be subject to the condition precedent that the
Borrower shall have satisfied and/or the Lender shall have received all of the
following, each in form and substance satisfactory to the Lender:

 

(a) This Agreement, properly executed by the Borrower.

 

(b) The Notes, properly executed by the Borrower.

 

(c) A true and correct copy of any and all leases pursuant to which the Borrower
is leasing the Premises, together with a landlord’s disclaimer and consent with
respect to each such lease.

 

-24-



--------------------------------------------------------------------------------

 

(d) The First Amendment to Patent Security Agreement, properly executed by the
Borrower.

 

(e) The IP Supplement.

 

(f) The Lockbox Agreement, properly executed by the Borrower, Regulus West LLC,
and Wells Fargo Bank Texas, N.A.

 

(g) The Borrower has simultaneously entered into the Wells Fargo Bank Minnesota
Credit Agreement and all conditions precedent to the initial Advance set forth
therein have been satisfied or waived by Wells Fargo Bank Minnesota.

 

(h) The Warrant Agreement, properly executed by the Borrower.

 

(i) The Registration Rights Agreement, properly executed by the Borrower.

 

(j) Current searches of appropriate filing offices showing that (i) no state or
federal tax liens have been filed and remain in effect against the Borrower,
(ii) no financing statements have been filed and remain in effect against the
Borrower except those financing statements relating to Permitted Liens or to
liens held by Persons who have agreed in writing that upon receipt of proceeds
of the Advances, they will deliver UCC releases and/or terminations satisfactory
to the Lender, and (iii) the Lender has duly filed all financing statements
necessary to perfect the Security Interest as first in priority to all other
perfected security interests, to the extent the Security Interest is capable of
being perfected by filing. Within 90 days after the date of this Agreement the
Borrower shall provide searches of appropriate filing offices showing that no
assignment of patents, trademarks or copyrights have been filed and remain in
effect against the Borrower.

 

(k) A certificate of the Borrower’s Secretary or Assistant Secretary certifying
as to (i) the resolutions of the Borrower’s directors and, if required,
shareholders, authorizing the execution, delivery and performance of the Loan
Documents, (ii) the Borrower’s certificate of incorporation and bylaws, and
(iii) the signatures of the Borrower’s officers or agents authorized to execute
and deliver the Loan Documents and other instruments, agreements and
certificates, including Advance requests, on the Borrower’s behalf.

 

(l) A certificate of an officer of the Borrower confirming the representations
and warranties set forth in Article V.

 

(m) A current certificate issued by the Secretary of State of Delaware,
certifying that the Borrower is in compliance with all applicable organizational
requirements of the State of Delaware and is in existence in good standing.

 

(n) A current certificate issued by the Secretary of State of Texas, certifying
that the Borrower is duly licensed and qualified to transact business in the
State of Texas.

 

-25-



--------------------------------------------------------------------------------

 

(o) An opinion of counsel to the Borrower, addressed to the Lender, and in form
and substance reasonably acceptable to the Lender.

 

(p) A Certificate of Completion issued by the State of Texas with respect to the
Real Property.

 

(q) Certificates of the insurance required hereunder, with all hazard insurance
containing a lender’s loss payable endorsement in the Lender’s favor and with
all liability insurance naming the Lender as an additional insured.

 

(r) Payment of the fees and commissions due through the date of the initial
Advance under Section 2.9 and expenses incurred by the Lender through the date
hereof and required to be paid by the Borrower under Section 9.6, including all
legal expenses incurred through the date of this Agreement.

 

(s) The Environmental Indemnity Agreement, properly executed by the Borrower.

 

(t) The Deed of Trust, properly executed by the Borrower.

 

(u) A survey and commitment for the title insurance in form and substance
satisfactory to the Lender.

 

(v) Certificate of flood insurance for the Real Property.

 

(w) Such other documents as the Lender may reasonably require.

 

Section 4.2 Conditions Precedent to All Advances. The Lender’s obligation to
make each Advance or to cause the Issuer to issue any Letter of Credit shall be
subject to the further conditions precedent that on such date:

 

(a) the representations and warranties contained in Article V are correct on and
as of the date of such Advance or issuance of Letter of Credit as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date; and

 

(b) no event has occurred and is continuing, or would result from such Advance
or the issuance of such Letter of Credit, as the case may be, which constitutes
a Default or an Event of Default.

 

ARTICLE V

 

Representations and Warranties

 

The Borrower represents and warrants to the Lender as follows:

 

Section 5.1 Corporate Existence and Power; Name; Chief Executive Office;
Inventory and Equipment Locations; Tax Identification Number. The Borrower is a
corporation, duly

 

-26-



--------------------------------------------------------------------------------

organized, validly existing and in good standing under the laws of the State of
Delaware and is duly licensed or qualified to transact business in all
jurisdictions where the character of the property owned or leased or the nature
of the business transacted by it makes such licensing or qualification
necessary. The Borrower has all requisite power and authority, corporate or
otherwise, to conduct its business, to own its properties and to execute and
deliver, and to perform all of its obligations under, the Loan Documents. During
its existence, the Borrower has done business solely under the names set forth
in Schedule 5.1 hereto. The Borrower’s chief executive office and principal
place of business is located at the address set forth in Schedule 5.1 hereto,
and all of the Borrower’s records relating to its business or the Collateral are
kept at that location. All Inventory and Equipment is located at that location
or the other locations set forth in Schedule 5.1 hereto.

 

Section 5.2 Authorization of Borrowing; No Conflict as to Law or Agreements. The
execution, delivery and performance by the Borrower of the Loan Documents and
the borrowings from time to time hereunder have been duly authorized by all
necessary corporate action and do not and will not (i) require any consent or
approval of the Borrower’s stockholders; (ii) require any authorization, consent
or approval by, or registration, declaration or filing with, or notice to, any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, or any third party, except Eximbank; (iii) violate any
provision of any law, rule or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System) or
of any order, writ, injunction or decree presently in effect having
applicability to the Borrower or of the Borrower’s certificate of incorporation
or bylaws; (iv) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other material agreement, lease or
instrument to which the Borrower is a party or by which it or its properties may
be bound or affected; or (v) result in, or require, the creation or imposition
of any mortgage, deed of trust, pledge, lien, security interest or other charge
or encumbrance of any nature (other than the Security Interest) upon or with
respect to any of the properties now owned or hereafter acquired by the
Borrower.

 

Section 5.3 Legal Agreements. This Agreement constitutes and, upon due execution
by the Borrower, the other Loan Documents will constitute the legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms.

 

Section 5.4 Subsidiaries. The Borrower has no Subsidiaries.

 

Section 5.5 Financial Condition; No Adverse Change. The Borrower has heretofore
furnished to the Lender its audited financial statements for its fiscal year
ended August 31, 2002 and its unaudited financial statements for the month ended
December 31, 2002 and those statements fairly present in all material respects
the Borrower’s financial condition on the dates thereof and the results of its
operations and cash flows for the periods then ended and were prepared in
accordance with generally accepted accounting principles. Since the date of the
most recent financial statements, there has been no material adverse change in
the Borrower’s business, properties or condition (financial or otherwise).

 

-27-



--------------------------------------------------------------------------------

 

Section 5.6 Litigation. There are no actions, suits or proceedings pending or,
to the Borrower’s knowledge, threatened against or affecting the Borrower or any
of its Affiliates or the properties of the Borrower or any of its Affiliates
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, which, if determined adversely to the
Borrower or any of its Affiliates, would have a material adverse effect on the
financial condition, properties or operations of the Borrower or any of its
Affiliates.

 

Section 5.7 Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

 

Section 5.8 Taxes. The Borrower and its Affiliates have paid or caused to be
paid to the proper authorities when due all federal, state and local taxes
required to be withheld by each of them. The Borrower and its Affiliates have
filed all federal, state and local tax returns which to the knowledge of the
officers of the Borrower or any Affiliate, as the case may be, are required to
be filed, and the Borrower and its Affiliates have paid or caused to be paid to
the respective taxing authorities all taxes as shown on said returns or on any
assessment received by any of them to the extent such taxes have become due
other than any tax the amount of which, applicability, or validity is being
contested in good faith by appropriate proceedings and (x) for which proper
reserves have been made, (y) there is no risk of forfeiture of Collateral during
the pendency of such action, and (z) any lien arising as a result of such tax is
at all times junior in priority to the Lender’s security interest in the
Collateral.

 

Section 5.9 Titles and Liens. The Borrower has good and indefeasible title to
the Real Property, all Collateral described in the collateral reports provided
to the Lender and all other Collateral, properties and assets reflected in the
latest financial statements referred to in Section 5.5 and all proceeds thereof,
free and clear of all mortgages, security interests, liens and encumbrances,
except for Permitted Liens. No financing statement naming the Borrower as debtor
is on file in any office except to perfect only Permitted Liens. Upon the proper
filing of a UCC financing statement in Delaware describing the Collateral (other
than fixtures) and a fixture financing statement in Dallas County, Texas, the
Lender’s Security Interest in the Collateral will constitute a valid, perfected
security interest in the Collateral capable of being perfected by filing, prior
to all other security interests of any other Person except for the security
interest of Wells Fargo Bank Minnesota in the Export Collateral.

 

Section 5.10 Plans. Except as disclosed to the Lender in writing prior to the
date hereof, neither the Borrower nor any of its Affiliates maintains or has
maintained any Plan. Neither the Borrower nor any Affiliate has received any
notice or has any knowledge to the effect that it is not in compliance with any
of the material requirements of ERISA. No Reportable Event or other fact or
circumstance which may have an adverse effect on the Plan’s tax qualified status
exists in connection with any Plan. Neither the Borrower nor any of its
Affiliates has:

 

(a) Any accumulated funding deficiency within the meaning of ERISA; or

 

-28-



--------------------------------------------------------------------------------

 

(b) Any liability or knows of any fact or circumstances which could result in
any liability to the Pension Benefit Guaranty Corporation, the Internal Revenue
Service, the Department of Labor or any participant in connection with any Plan
(other than accrued benefits which or which may become payable to participants
or beneficiaries of any such Plan).

 

Section 5.11 Default. The Borrower is in compliance with all provisions of all
agreements, instruments, decrees and orders to which it is a party or by which
it or its property is bound or affected, the breach or default of which could
have a material adverse effect on the Borrower’s financial condition, properties
or operations.

 

Section 5.12 Environmental Matters.

 

(a) To the Borrower’s best knowledge, there are not present in, on or under the
Premises any Hazardous Substances in such form or quantity as to create any
liability or obligation for either the Borrower or the Lender under common law
of any jurisdiction or under any Environmental Law, and no Hazardous Substances
have ever been stored, buried, spilled, leaked, discharged, emitted or released
in, on or under the Premises in such a way as to create any such liability.

 

(b) To the Borrower’s best knowledge, the Borrower has not disposed of Hazardous
Substances in such a manner as to create any liability under any Environmental
Law, except for liabilities in the aggregate amount of less than $25,000 and
with respect to which no liens have attached to any of the Collateral.

 

(c) There are not and there never have been any requests, claims, notices,
investigations, demands, administrative proceedings, hearings or litigation,
relating in any way to the Premises or the Borrower, alleging liability under,
violation of, or noncompliance with any Environmental Law or any license, permit
or other authorization issued pursuant thereto. To the Borrower’s best
knowledge, no such matter is threatened or impending.

 

(d) To the Borrower’s best knowledge, the Borrower’s businesses are and have in
the past always been conducted in compliance in all material respects with all
Environmental Laws and all licenses, permits and other authorizations required
pursuant to any Environmental Law and necessary for the lawful and efficient
operation of such businesses are in the Borrower’s possession and are in full
force and effect. No permit required under any Environmental Law is scheduled to
expire within 12 months for which renewal is not expected to be obtained and
there is no threat that any such permit will be withdrawn, terminated, limited
or materially changed.

 

(e) To the Borrower’s best knowledge, the Premises are not and never have been
listed on the National Priorities List, the Comprehensive Environmental
Response, Compensation and Liability Information System or any similar federal,
state or local list, schedule, log, inventory or database.

 

-29-



--------------------------------------------------------------------------------

 

(f) The Borrower has delivered to Lender all environmental assessments, audits,
reports, permits, licenses and other documents describing or relating in any way
to the Premises or Borrower’s businesses.

 

Section 5.13 Submissions to Lender. All financial and other information provided
to the Lender by or on behalf of the Borrower in connection with the Borrower’s
request for the credit facilities contemplated hereby is true and correct in all
material respects and, as to projections, valuations or proforma financial
statements, present a good faith opinion as to such projections, valuations and
proforma condition and results.

 

Section 5.14 Financing Statements. The Borrower has provided to the Lender
signed financing statements sufficient when filed to perfect the Security
Interest and the other security interests created by the Security Documents.
When such financing statements are filed in the offices noted therein, the
Lender will have a valid and perfected security interest in all Collateral and
all other collateral described in the Security Documents which is capable of
being perfected by filing financing statements. None of the Collateral or other
collateral covered by the Security Documents is or will become a fixture on real
estate, unless a sufficient fixture filing is in effect with respect thereto.

 

Section 5.15 Rights to Payment. Each right to payment and each Instrument,
document, Chattel Paper and other agreement constituting or evidencing
Collateral or other collateral covered by the Security Documents is (or, in the
case of all future Collateral or such other collateral, will be when arising or
issued) the valid, genuine and legally enforceable obligation, subject to no
defense, setoff or counterclaim, of the account debtor or other obligor named
therein or in the Borrower’s records pertaining thereto as being obligated to
pay such obligation.

 

Section 5.16 Financial Solvency. Both before and after giving effect to the
transactions contemplated in the Loan Documents, none of the Borrower or its
Affiliates:

 

(a) was or will be insolvent, as that term is used and defined in Section
101(32) of the United States Bankruptcy Code and Section 2 of the Uniform
Fraudulent Transfer Act;

 

(b) has unreasonably small capital or is engaged or about to engage in a
business or a transaction for which any remaining assets of the Borrower or such
Affiliate are unreasonably small;

 

(c) by executing, delivering or performing its obligations under the Loan
Documents or other documents to which it is a party or by taking any action with
respect thereto, intends to, nor believes that it will, incur debts beyond its
ability to pay them as they mature;

 

(d) by executing, delivering or performing its obligations under the Loan
Documents or other documents to which it is a party or by taking any action with
respect thereto, intends to hinder, delay or defraud either its present or
future creditors; and

 

-30-



--------------------------------------------------------------------------------

 

(e) at this time contemplates filing a petition in bankruptcy or for an
arrangement or reorganization or similar proceeding under any law any
jurisdiction, nor, to the best knowledge of the Borrower, is the subject of any
actual, pending or threatened bankruptcy, insolvency or similar proceedings
under any law of any jurisdiction.

 

Section 5.17 Intellectual Property.

 

(a) Owned Intellectual Property. Contemporaneously with the execution of this
Agreement, the Borrower has delivered to the Lender a complete list (the “IP
Supplement”) of all patents, applications for patents, trademarks, applications
for trademarks, service marks, applications for service marks, mask works, trade
dress and copyrights for which the Borrower is the registered owner (the “Owned
Intellectual Property”). Except as disclosed on the IP Supplement, (i) the
Borrower owns the Owned Intellectual Property free and clear of all restrictions
(including covenants not to sue a third party), court orders, injunctions,
decrees, writs or Liens, whether by written agreement or otherwise, (ii) no
Person other than the Borrower owns or has been granted any right in the Owned
Intellectual Property, (iii) all Owned Intellectual Property is valid,
subsisting and enforceable and (iv) the Borrower has taken all commercially
reasonable action necessary to maintain and protect the Owned Intellectual
Property.

 

(b) Agreements with Employees and Contractors. The Borrower has entered into a
legally enforceable agreement with each of its employees and subcontractors
obligating each such Person to assign to the Borrower, without any additional
compensation, any Intellectual Property created, discovered or invented by such
Person in the course of such Person’s employment or engagement with the Borrower
(except to the extent prohibited by law), and further requiring such Person to
cooperate with the Borrower, without any additional compensation, in connection
with securing and enforcing any Intellectual Property therein; provided,
however, that the foregoing shall not apply with respect to employees and
subcontractors whose job descriptions are of the type such that no such
assignments are reasonably foreseeable.

 

(c) Intellectual Property Rights Licensed from Others. The IP Supplement is a
complete list of all agreements under which the Borrower has licensed
Intellectual Property from another Person (“Licensed Intellectual Property”)
other than readily available, non-negotiated licenses of computer software and
other intellectual property used solely for performing accounting, word
processing and similar administrative tasks (“Off-the-shelf Software”) and a
summary of any ongoing payments the Borrower is obligated to make with respect
thereto. Except as disclosed on the IP Supplement and in written agreements
copies of which have been given to the Lender, the Borrower’s licenses to use
the Licensed Intellectual Property are free and clear of all restrictions,
Liens, court orders, injunctions, decrees, or writs, whether by written
agreement or otherwise. Except as disclosed on the IP Supplement, the Borrower
is not obligated, or to the Borrower’s knowledge upon reasonably diligent
inquiry under any liability whatsoever, to make any payments of a material
nature by way of royalties, fees or otherwise to any owner of, licensor of, or
other claimant to, any Intellectual Property.

 

-31-



--------------------------------------------------------------------------------

 

(d) Other Intellectual Property Needed for Business. Except for Off-the-shelf
Software and as disclosed on the IP Supplement, the Owned Intellectual Property
and the Licensed Intellectual Property constitute all Intellectual Property used
or necessary to conduct the Borrower’s business as it is presently conducted or
as the Borrower reasonably foresees conducting it.

 

(e) Infringement. Except as disclosed on the IP Supplement, the Borrower has no
knowledge of, and has not received any written claim or notice alleging, any
Infringement of another Person’s Intellectual Property rights (including any
written claim that the Borrower must license or refrain from using the
Intellectual Property rights of any third party) nor, to the Borrower’s
knowledge, is there any threatened claim or any reasonable basis for any such
claim.

 

ARTICLE VI

 

Borrower’s Affirmative Covenants

 

So long as the Obligations shall remain unpaid, or the Credit Facility shall
remain outstanding, the Borrower will comply with the following requirements,
unless the Lender shall otherwise consent in writing:

 

Section 6.1 Reporting Requirements. The Borrower will deliver, or cause to be
delivered, to the Lender each of the following, which shall be in form and
detail acceptable to the Lender:

 

(a) as soon as available, and in any event on the earlier of (x) the date the
Borrower files its annual report on SEC form 10-K and (y) 90 days after the end
of each fiscal year of the Borrower, the Borrower’s audited financial statements
with the unqualified opinion of independent certified public accountants
selected by the Borrower and acceptable to the Lender, which annual financial
statements shall include the Borrower’s balance sheet as at the end of such
fiscal year and the related statements of the Borrower’s income, retained
earnings and cash flows for the fiscal year then ended, prepared, on a
consolidating and consolidated basis to include any Subsidiaries, all in
reasonable detail and prepared in accordance with GAAP, together with (i) copies
of all management letters prepared and delivered by such accountants; (ii) a
report signed by such accountants stating that in making the investigations
necessary for said opinion they obtained no knowledge, except as specifically
stated, of any Default or Event of Default hereunder and all relevant facts in
reasonable detail to evidence, and the computations as to, whether or not the
Borrower is in compliance with the requirements set forth in Sections 6.16,
6.17, 6.18 and 7.10; and (iii) a certificate of the Borrower’s chief financial
officer stating that such financial statements have been prepared in accordance
with GAAP and whether or not such officer has knowledge of the occurrence of any
Default or Event of Default hereunder and, if so, stating in reasonable detail
the facts with respect thereto;

 

(b) as soon as available and in any event within 20 days after the end of each
month, an unaudited/internal balance sheet and statements of income and retained

 

-32-



--------------------------------------------------------------------------------

earnings of the Borrower as at the end of and for such month and for the year to
date period then ended, prepared, if the Lender so requests, on a consolidating
and consolidated basis to include any Subsidiaries, in reasonable detail and
stating in comparative form the figures for the corresponding date and periods
in the previous year, all prepared in accordance with GAAP, subject to year-end
audit adjustments; and accompanied by a Compliance Certificate signed by the
Borrower’s chief financial officer stating (i) that such financial statements
have been prepared in accordance with GAAP, subject to normal year-end audit
adjustments, (ii) whether or not such officer has knowledge of the occurrence of
any Default or Event of Default hereunder not theretofore reported and remedied
and, if so, stating in reasonable detail the facts with respect thereto, and
(iii) all relevant facts in reasonable detail to evidence, and the computations
as to, whether or not the Borrower is in compliance with the requirements set
forth in Sections 6.16, 6.17, 6.18, and 7.10;

 

(c) within 15 days after the end of each month or more frequently if the Lender
so requires, agings of the Borrower’s accounts receivable and its accounts
payable, an inventory certification report, and a calculation of the Borrower’s
Accounts, Eligible Accounts, Inventory and Eligible Inventory as of the end of
such month or shorter time period;

 

(d) at least 10 days before the beginning of each fiscal year of the Borrower,
the projected balance sheets and income statements for each month of such year,
each in reasonable detail, representing the Borrower’s good faith projections
and certified by the Borrower’s chief financial officer as having been prepared
in good faith and no more positive as to the Borrower’s operating results or
financial condition than the projections used by the Borrower for internal
planning purposes, together with such supporting schedules and information as
the Lender may in its reasonable discretion require;

 

(e) within 5 Banking Days after the commencement thereof, notice in writing of
all litigation and of all proceedings before any governmental or regulatory
agency affecting the Borrower of the type described in Section 5.12 or which
seek a monetary recovery against the Borrower in excess of $10,000;

 

(f) as promptly as practicable (but in any event not later than five business
days) after an officer of the Borrower obtains knowledge of the occurrence of
any breach, default or event of default under any Security Document or any event
which constitutes a Default or Event of Default hereunder, notice of such
occurrence, together with a detailed statement by a responsible officer of the
Borrower of the steps being taken by the Borrower to cure the effect of such
breach, default or event;

 

(g) as soon as possible and in any event within 30 days after the Borrower knows
or has reason to know that any Reportable Event with respect to any Plan has
occurred, the statement of the Borrower’s chief financial officer setting forth
details as to such Reportable Event and the action which the Borrower proposes
to take with respect thereto, together with a copy of the notice of such
Reportable Event to the Pension Benefit Guaranty Corporation;

 

-33-



--------------------------------------------------------------------------------

 

(h) as soon as possible, and in any event within 10 days after the Borrower
fails to make any quarterly contribution required with respect to any Plan under
Section 412(m) of the Internal Revenue Code of 1986, as amended, the statement
of the Borrower’s chief financial officer setting forth details as to such
failure and the action which the Borrower proposes to take with respect thereto,
together with a copy of any notice of such failure required to be provided to
the Pension Benefit Guaranty Corporation;

 

(i) promptly upon knowledge thereof, notice of (i) any disputes or claims by the
Borrower’s customers exceeding $10,000 individually or $25,000 in the aggregate
during any fiscal year; (ii) credit memos; (iii) any goods returned to or
recovered by the Borrower; and (iv) any change in the persons constituting the
Borrower’s officers and directors; provided, however, that events described in
clauses (ii) and (iii) may be reported using the daily collateral report
provided to the Lender;

 

(j) promptly upon knowledge thereof, notice of any loss of or material damage to
any Collateral or other collateral covered by the Security Documents or of any
substantial adverse change in any Collateral or such other collateral or the
prospect of payment thereof;

 

(k) promptly upon their distribution, copies of all financial statements,
reports and proxy statements which the Borrower shall have sent to its
stockholders;

 

(l) promptly after the sending or filing thereof, copies of all regular and
periodic reports which the Borrower shall file with the Securities and Exchange
Commission or any national securities exchange;

 

(m) as soon as possible, and in any event by not later than five Banking Days
after the earlier of the due date or filing date thereof each year, copies of
the franchise and federal and state income tax returns of the Borrower and all
schedules thereto and any and all other state tax returns of the Borrower no
later than five Banking Days of the Lender’s request for the same;

 

(n) promptly upon knowledge thereof, notice of the Borrower’s violation of any
law, rule or regulation, the non-compliance with which could materially and
adversely affect the Borrower’s business or its financial condition;

 

(o) within 5 days after knowledge thereof, notice of a change in ownership of
the Premises or any parcel thereof;

 

(p) from time to time, with reasonable promptness, any and all receivables
schedules, collection reports, deposit records, equipment schedules, copies of
invoices to account debtors, shipment documents and delivery receipts for goods
sold, and such other material, reports, records or information as the Lender may
reasonably request; and

 

(q) promptly upon knowledge thereof, the Borrower will deliver to the Lender
notice of any commercial tort claims it may bring against any person, including
the name

 

-34-



--------------------------------------------------------------------------------

and address of such defendant, a summary of the facts, an estimate of the
Borrower’s damages, copies of any complaint or demand letter submitted by the
Borrower, and such other information as the Lender may request.

 

Section 6.2 Books and Records; Inspection and Examination. The Borrower will
keep accurate books of record and account for itself pertaining to the
Collateral and pertaining to the Borrower’s business and financial condition and
such other matters as the Lender may from time to time request in which true and
complete entries will be made in accordance with GAAP and, upon the Lender’s
request, will permit any officer, employee, attorney or accountant for the
Lender to audit, review, make extracts from or copy any and all corporate and
financial books and records of the Borrower at all times during ordinary
business hours, to send and discuss with account debtors and other obligors
requests for verification of amounts owed to the Borrower, and to discuss the
Borrower’s affairs with any of its directors, officers, employees or agents. The
Borrower will permit the Lender, or its employees, accountants, attorneys or
agents, to examine and inspect any Collateral, other collateral covered by the
Security Documents or any other property of the Borrower at any time during
ordinary business hours. The Borrower hereby irrevocably authorizes all
accountants and third parties to disclose and deliver to the Lender, at the
Borrower’s expense, all financial information, books and records, work papers,
management reports and other information in their possession regarding the
Borrower.

 

Section 6.3 Account Verification. The Lender may at any time and from time to
time send or require the Borrower to send requests for verification of accounts
or notices of assignment to account debtors and other obligors. The Lender may
also at any time and from time to time telephone account debtors and other
obligors to verify accounts.

 

Section 6.4 Compliance with Laws.

 

(a) The Borrower will (i) comply with the requirements of applicable laws and
regulations, the non-compliance with which would materially and adversely affect
its business or its financial condition and (ii) use and keep the Collateral,
and require that others use and keep the Collateral, only for lawful purposes,
without violation of any federal, state or local law, statute or ordinance.

 

(b) Without limiting the foregoing undertakings, the Borrower specifically
agrees that it will comply in all material respects with all applicable
Environmental Laws and obtain and comply in all material respects with all
permits, licenses and similar approvals required by any Environmental Laws, and
will not generate, use, transport, treat, store or dispose of any Hazardous
Substances in such a manner as to create any liability or obligation under the
common law of any jurisdiction or any Environmental Law.

 

Section 6.5 Payment of Taxes and Other Claims. The Borrower will pay or
discharge, when due, (a) all taxes, assessments and governmental charges levied
or imposed upon it or upon its income or profits, upon any properties belonging
to it (including, without limitation, the Collateral) or upon or against the
creation, perfection or continuance of the Security Interest, prior to the date
on which penalties attach thereto, (b) all federal, state and local taxes
required to be withheld by it, and (c) all lawful claims for labor, materials
and supplies which, if unpaid,

 

-35-



--------------------------------------------------------------------------------

might by law become a lien or charge upon any properties of the Borrower;
provided, that the Borrower shall not be required to pay any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate proceedings and for which proper reserves
have been made.

 

Section 6.6 Maintenance of Properties. The Borrower will: (a) keep and maintain
the Collateral, the other collateral covered by the Security Documents and all
of its other properties necessary or useful in its business in good condition,
repair and working order (normal wear and tear excepted) and will from time to
time replace or repair any worn, defective or broken parts; provided, however,
that nothing in this Section 6.6 shall prevent the Borrower from discontinuing
the operation and maintenance of any of its properties if such discontinuance
is, in the Lender’s judgment, desirable in the conduct of the Borrower’s
business and not disadvantageous in any material respect to the Lender; (b)
defend the Collateral against all claims or demands of all persons (other than
the Lender) claiming the Collateral or any interest therein; and (c) keep all
Collateral and other collateral covered by the Security Documents free and clear
of all security interests, liens and encumbrances except Permitted Liens.

 

Section 6.7 Insurance. The Borrower will obtain and at all times maintain
insurance with insurers believed by the Borrower to be responsible and
reputable, in such amounts and against such risks as may from time to time be
required by the Lender, but in all events in such amounts and against such risks
as is usually carried by companies engaged in similar business and owning
similar properties in the same general areas in which the Borrower operates.
Without limiting the generality of the foregoing, the Borrower will at all times
maintain business interruption insurance including coverage for force majeure
and keep all tangible Collateral insured against risks of fire (including
so-called extended coverage), theft, collision (for Collateral consisting of
motor vehicles) and such other risks and in such amounts as the Lender may
reasonably request, with any loss payable to the Lender to the extent of its
interest, and all policies of such insurance shall contain a lender’s loss
payable endorsement for the Lender’s benefit acceptable to the Lender. All
policies of liability insurance required hereunder shall name the Lender as an
additional insured.

 

Section 6.8 Preservation of Existence. The Borrower will preserve and maintain
its existence and all of its rights, privileges and franchises necessary or
desirable in the normal conduct of its business and shall conduct its business
in an orderly, efficient and regular manner.

 

Section 6.9 Delivery of Instruments, etc. The Borrower will promptly deliver to
the Lender in pledge all Instruments payable to it or any Subsidiary. In
addition, the Borrower will deliver to the Lender all Chattel Paper evidencing a
right to payment in excess of $5,000.

 

Section 6.10 Chattel Paper. The Borrower will shall place the following legend
in conspicuous type on all Chattel Paper (including electronic Chattel Paper) it
creates:

 

“This Chattel Paper has been assigned to Wells Fargo Business Credit, Inc. (the
“Secured Party”). Further assignment of this Chattel Paper violates the rights
of the Secured Party.”

 

-36-



--------------------------------------------------------------------------------

 

Section 6.11 Lockbox; Collateral Account.

 

(a) For so long as the Credit Facility is in existence or any Obligations are
outstanding, the Borrower shall irrevocably direct all present and future
Account debtors and other Persons obligated to make payments constituting
Domestic Collateral to make such payments directly to the Lockbox. All of the
Borrower’s invoices, account statements and other written or oral communications
directing, instructing, demanding or requesting payment of any Account or any
other amount constituting Domestic Collateral shall conspicuously direct that
all payments be made to the Lockbox and shall include the Lockbox address. All
payments received in the Lockbox shall be processed to the Collateral Account.

 

(b) The Borrower agrees to deposit in the Collateral Account or, at the Lender’s
option, to deliver to the Lender all collections on Accounts other than Export
Related Accounts, contract rights, chattel paper and other rights to payment
constituting Domestic Collateral, and all other cash proceeds of Domestic
Collateral, which the Borrower may receive directly notwithstanding its
direction to Account debtors and other obligors to make payments to the Lockbox,
immediately upon receipt thereof, in the form received, except for the
Borrower’s endorsement when deemed necessary. Until delivered to the Lender or
deposited in a Collateral Account, all proceeds or collections of such Domestic
Collateral shall be held in trust by the Borrower for and as the property of the
Lender and shall not be commingled with any funds or property of the Borrower.

 

(c) Amounts deposited in the Collateral Account shall not bear interest and
shall not be subject to withdrawal by the Borrower, except after full payment
and discharge of all Obligations.

 

(d) All deposits in the Collateral Account shall constitute proceeds of
Collateral and shall not constitute payment of the Obligations. The Lender from
time to time at its discretion may, after allowing three (3) Banking Days, apply
deposited funds in the Collateral Account to the payment of the Obligations, in
any order or manner of application satisfactory to the Lender, by transferring
such funds to the Lender’s general account.

 

(e) All items deposited in the Collateral Account shall be subject to final
payment. If any such item is returned uncollected, the Borrower will immediately
pay the Lender, or, for items deposited in the Collateral Account, the bank
maintaining such account, the amount of that item, or such bank at its
discretion may charge any uncollected item to the Borrower’s commercial account
or other account. The Borrower shall be liable as an endorser on all items
deposited in the Collateral Account, whether or not in fact endorsed by the
Borrower.

 

(f) For the proceeds of collections on any Account deposited in the Collateral
Account, a portion of which Account constitutes Export Collateral supporting the
Wells Fargo Bank Minnesota Revolving Advances and a portion of which constitutes
Domestic Collateral supporting the Revolving Advances, the Lender shall allocate
and credit or remit to Wells Fargo Bank Minnesota the portion of such proceeds
based on the

 

-37-



--------------------------------------------------------------------------------

percentage of the actual cost of the Items (as defined in the Wells Fargo Bank
Minnesota Credit Agreement) consisting of US Content (as defined in the Wells
Fargo Bank Minnesota Credit Agreement) (prior to the Borrower’s mark-up) for
those Items sold and billed to the buyer(s) on the applicable invoice(s), and
the Lender may retain the remaining portion of such Account proceeds. All
amounts received by the Lender hereunder are subject to the other terms of this
Section 6.11.

 

Section 6.12 Performance by the Lender. If the Borrower at any time fails to
perform or observe any of the foregoing covenants contained in this Article VI
or elsewhere herein, and if such failure shall continue for a period of ten
calendar days after the Lender gives the Borrower written notice thereof (or in
the case of the agreements contained in Sections 6.5, 6.7 and 6.11, immediately
upon the occurrence of such failure, without notice or lapse of time), the
Lender may, but need not, perform or observe such covenant on behalf and in the
name, place and stead of the Borrower (or, at the Lender’s option, in the
Lender’s name) and may, but need not, take any and all other actions which the
Lender may reasonably deem necessary to cure or correct such failure (including,
without limitation, the payment of taxes, the satisfaction of security
interests, liens or encumbrances, the performance of obligations owed to account
debtors or other obligors, the procurement and maintenance of insurance, the
execution of assignments, security agreements and financing statements, and the
endorsement of instruments); and the Borrower shall thereupon pay to the Lender
on demand the amount of all monies expended and all costs and expenses
(including reasonable attorneys’ fees and legal expenses) incurred by the Lender
in connection with or as a result of the performance or observance of such
agreements or the taking of such action by the Lender, together with interest
thereon from the date expended or incurred at the Floating Rate. To facilitate
the Lender’s performance or observance of such covenants of the Borrower, the
Borrower hereby irrevocably appoints the Lender, or the Lender’s delegate,
acting alone, as the Borrower’s attorney in fact (which appointment is coupled
with an interest) with the right (but not the duty) from time to time to create,
prepare, complete, execute, deliver, endorse or file in the name and on behalf
of the Borrower during any Default Period any and all instruments, documents,
assignments, security agreements, financing statements, applications for
insurance and other agreements and writings required to be obtained, executed,
delivered or endorsed by the Borrower under this Section 6.12.

 

Section 6.13 Control Agreements. Upon request by the Lender, the Borrower hereby
agrees to cooperate with the Lender in obtaining a control agreement in form and
substance reasonably satisfactory to the Lender with respect to Collateral
consisting of deposit accounts, letter of credit rights and Investment Property
sufficient to perfect the Lender’s Security Interest in such Collateral.

 

Section 6.14 [Intentionally Omitted.]

 

Section 6.15 Perfection of Intellectual Property Security Interest. No later
than 90 days after the date of this Agreement, the Borrower shall execute and
file in all appropriate filing offices such instruments as may be required to
properly perfect the security interests granted pursuant to the Patent Security
Agreement as the Lender requests. The Borrower shall provide the Lender with
updates on its progress in obtaining the perfection of such security interests
in

 

-38-



--------------------------------------------------------------------------------

all foreign jurisdictions every thirty days after the date of this Agreement
until all such security interests are properly perfected as first priority
security interests.

 

Section 6.16 Minimum Book Net Worth. The Borrower will maintain, during each
period described below, its Book Net Worth in an amount not less than the amount
set forth below:

 

(a) From September 1 through November 30 of each year, a minimum Book Net Worth
of not less than an amount equal to $250,000 less than the Book Net Worth as at
the prior FYE;

 

(b) From December 1 through February 28 of each year, a minimum Book Net Worth
of not less than an amount equal to $500,000 less than the Book Net Worth as at
the prior FYE;

 

(c) From March 1 through May 31 of each year, a minimum Book Net Worth of not
less than an amount equal to $250,000 less than the Book Net Worth as at the
prior FYE; and

 

(d) From June 1 through August 31 of each year, a minimum Book Net Worth of not
less than an amount equal to $100,000 less than the Book Net Worth as at the
prior FYE.

 

Section 6.17 Quarterly Minimum Net Income. The Borrower will achieve at all
times: (a) during the three month fiscal period ending on November 30 of each
year, a minimum Net Income of greater than <$250,000>; (b) during the six month
fiscal period ending February 28 or 29 of each year, a minimum Net Income of
greater than <$500,000>; (c) during the nine month fiscal period ending on May
31 of each year, a minimum Net Income of greater than <$250,000>; (d) during the
fiscal year ending August 31, a minimum Net Income of greater than <$100,000>.

 

Section 6.18 Monthly Minimum Net Income. The Borrower will achieve, as of the
end of each month, a minimum Net Income of greater than <$300,000>.

 

Section 6.19 [Intentionally Omitted.]

 

Section 6.20 Quarterly Inspection and Review. The Borrower shall cooperate with
and assist the Lender and its agents in conducting a field examination, audit
and appraisal of the Collateral once every quarter while any Obligations remain
outstanding for the purpose of determining the value of the Collateral,
verification of the Borrowing Base and Borrower’s compliance with the Loan
Documents. The field examination shall include an inspection and valuation of
the Inventory, a book audit of Borrower’s Accounts and a review of the accounts
receivable aging report. During any Default Period, the Lender may require more
frequent exams. The costs of such field exams shall be paid by the Borrower.

 

Section 6.21 Machinery and Equipment Appraisal. The Lender may arrange for one
or more appraisals of the Borrower’s machinery and Equipment by a qualified
appraiser selected by

 

-39-



--------------------------------------------------------------------------------

the Lender at such times as Lender may determine. The scope of the appraisals
shall be at the Lender’s sole discretion. The costs of such appraisals shall be
paid by the Borrower and the Borrower shall cooperate with and assist the Lender
and its agents in conducting such appraisals.

 

Section 6.22 Location of Collateral; Acknowledgment from Bailees. The Debtor
will not permit the Collateral to be kept at any location not set forth on
Schedule 5.1 hereto. In the event Collateral is in the possession of a third
party, upon request of the Lender, Debtor will join with Secured Party in
notifying the third party of Secured Party’s security interest and obtaining an
acknowledgment from the third party that it is holding the Collateral for the
benefit of the Secured Party.

 

ARTICLE VII

 

Negative Covenants

 

So long as the Obligations shall remain unpaid, or the Credit Facility shall
remain outstanding, the Borrower agrees that, without the Lender’s prior written
consent:

 

Section 7.1 Liens. The Borrower will not create, incur or suffer to exist any
mortgage, deed of trust, pledge, lien, security interest, assignment or transfer
upon or of any of its assets, now owned or hereafter acquired, to secure any
indebtedness; excluding, however, from the operation of the foregoing, the
following (collectively, “Permitted Liens”):

 

(a) in the case of any of the Borrower’s property which is not Collateral or
other collateral described in the Security Documents, covenants, restrictions,
rights, easements and minor irregularities in title which do not materially
interfere with the Borrower’s business or operations as presently conducted;

 

(b) mortgages, deeds of trust, pledges, liens, security interests and
assignments in existence on the date hereof and listed in Schedule 7.1 hereto,
securing indebtedness for borrowed money permitted under Section 7.2;

 

(c) the Security Interest and liens and security interests created by the
Security Documents;

 

(d) liens in favor of Wells Fargo Bank Minnesota provided such Liens are
subordinate to the Security Interest in the Domestic Collateral;

 

(e) purchase money security interests (including capital leases) relating to
permitted Capital Expenditures under Section 7.10 not exceeding the lesser of
cost or fair market value thereof so long as no Default Period is then in
existence and none would exist immediately after such acquisition;

 

(f) liens for taxes not then delinquent or the amount, applicability or validity
of which is being contested in good faith by appropriate proceedings for which
proper reserves have been made and (x) which do not materially interfere with
the Borrower’s business or operations as presently conducted, (y) there is no
risk of forfeiture of

 

-40-



--------------------------------------------------------------------------------

Collateral during the pendency of such action, and (z) any lien arising as a
result of such tax is at all times junior in priority to the Lender’s security
interest in the Collateral;

 

(g) any landlord’s lien on fixtures or personal property arising by operation of
law to the extent such lien is subordinate to the security interest of the
Lender in the Collateral and the rent secured thereby is not in default;

 

(h) any judgment lien which is subordinate to the security interest of the
Lender in the Collateral in an amount not exceeding $25,000 so long as (x) the
finality of such judgment is being contested in good faith by appropriate
proceedings, (y) for which proper reserves have been made and (z) such
proceedings or such lien does not materially interfere with the Borrower’s
business or operations as presently conducted; and

 

(i) “Permitted Exceptions” as defined in the Deed of Trust.

 

The Borrower will not amend any financing statements in favor of the Lender
except as permitted by law. Any authorization by the Lender to any Person to
amend financing statements in favor of the Lender shall be in writing.

 

Section 7.2 Indebtedness. The Borrower will not incur, create, assume or permit
to exist any indebtedness or liability on account of deposits or advances or any
indebtedness for borrowed money or letters of credit issued on the Borrower’s
behalf, or any other indebtedness or liability evidenced by notes, bonds,
debentures or similar obligations, except:

 

(a) indebtedness arising hereunder;

 

(b) indebtedness of the Borrower in existence on the date hereof and listed in
Schedule 7.2 hereto including any renewals or extensions thereof;

 

(c) indebtedness relating to liens permitted in accordance with Section 7.1; and

 

(d) obligations (contingent or otherwise) of the Borrower existing or arising
under any Swap Contract, provided that (i) such obligations are (or were)
entered into by the Borrower in relation to the Real Estate Term Loan and not
for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party.

 

Section 7.3 Guaranties. The Borrower will not assume, guarantee, endorse or
otherwise become directly or contingently liable in connection with any
obligations of any other Person, except:

 

(a) the endorsement of negotiable instruments by the Borrower for deposit or
collection or similar transactions in the ordinary course of business; and

 

-41-



--------------------------------------------------------------------------------

 

(b) guaranties, endorsements and other direct or contingent liabilities in
connection with the obligations of other Persons, in existence on the date
hereof and listed in Schedule 7.2 hereto.

 

Section 7.4 Investments and Subsidiaries.

 

(a) The Borrower will not purchase or hold beneficially any stock or other
securities or evidences of indebtedness of, make or permit to exist any loans or
advances to, or make any investment or acquire any interest whatsoever in, any
other Person, including specifically but without limitation any partnership or
joint venture, except:

 

(i) investments in direct obligations of the United States of America or any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America having a maturity of one year
or less, commercial paper issued by U.S. corporations rated “A-1” or “A-2” by
Standard & Poors Corporation or “P-1” or “P-2” by Moody’s Investors Service or
certificates of deposit or bankers’ acceptances having a maturity of one year or
less issued by members of the Federal Reserve System having deposits in excess
of $100,000,000 (which certificates of deposit or bankers’ acceptances are fully
insured by the Federal Deposit Insurance Corporation);

 

(ii) travel advances or loans to the Borrower’s officers and employees not
exceeding at any one time an aggregate of $50,000; and

 

(iii) advances in the form of progress payments for the purchase of capital
assets permitted pursuant to Section 7.10, prepaid rent not exceeding one month
and security deposits maintained in the ordinary course of business.

 

(b) The Borrower will not create or permit to exist any Subsidiary.

 

Section 7.5 Dividends. The Borrower will not declare or pay any dividends (other
than dividends payable solely in stock of the Borrower) on any class of its
stock or make any payment on account of the purchase, redemption or other
retirement of any shares of such stock or make any distribution in respect
thereof, either directly or indirectly.

 

Section 7.6 Sale or Transfer of Assets; Suspension of Business Operations. The
Borrower will not sell, lease, assign, transfer or otherwise dispose of (i) the
stock of any Subsidiary, (ii) all or a substantial part of its assets, or (iii)
any Collateral or any interest therein (whether in one transaction or in a
series of transactions) to any other Person other than the sale of Inventory in
the ordinary course of business and will not liquidate, dissolve or suspend
business operations. The Borrower will not in any manner transfer any property
other than obsolete or worn-out Equipment in the aggregate value of $25,000 or
less during any fiscal year without prior or present receipt of full and
adequate consideration.

 

Section 7.7 Consolidation and Merger; Asset Acquisitions. The Borrower will not
dissolve, consolidate with or merge into any Person, or permit any other Person
to merge into it,

 

-42-



--------------------------------------------------------------------------------

or acquire (in a transaction analogous in purpose or effect to a consolidation
or merger) all or substantially all the assets of any other Person.

 

Section 7.8 Sale and Leaseback. The Borrower will not enter into any
arrangement, directly or indirectly, with any other Person whereby the Borrower
shall sell or transfer any real or personal property, whether now owned or
hereafter acquired, and then or thereafter rent or lease as lessee such property
or any part thereof or any other property which the Borrower intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

Section 7.9 Restrictions on Nature of Business. The Borrower will not engage in
any line of business materially different from that presently engaged in by the
Borrower and will not purchase, lease or otherwise acquire assets not related to
its business.

 

Section 7.10 Capital Expenditures. The Borrower will not incur or contract to
incur Capital Expenditures of more than (a) $3,500,000 in the aggregate during
the fiscal year ending August 31, 2003, and (b) for each fiscal year thereafter,
the sum of $1,000,000 plus the lesser of (i) 50% of Net Income for the current
fiscal year, or (ii) 50% of Excess Cash Flow for the current fiscal year.

 

Section 7.11 Accounting. The Borrower will not adopt any material change in
accounting principles other than as required by GAAP. The Borrower will not
adopt, permit or consent to any change in its fiscal year.

 

Section 7.12 Discounts, etc. The Borrower will not, after notice from the
Lender, grant any discount, credit or allowance to any customer of the Borrower
or accept any return of goods sold, or at any time (whether before or after
notice from the Lender) modify, amend, subordinate, cancel or terminate the
obligation of any account debtor or other obligor of the Borrower.

 

Section 7.13 Defined Benefit Pension Plans. The Borrower will not adopt, create,
assume or become a party to any defined benefit pension plan, unless disclosed
to the Lender pursuant to Section 5.10.

 

Section 7.14 Other Defaults. The Borrower will not permit any breach, default or
event of default to occur under any note, loan agreement, indenture, lease,
mortgage, contract for deed, security agreement or other contractual obligation
binding upon the Borrower.

 

Section 7.15 Place of Business; Name. The Borrower will not transfer its chief
executive office or principal place of business, or move, relocate, close or
sell any business location; provided, however, that the Borrower may change its
mailing address as of July 1, 2003, to 4445 Sigma Road, Dallas, Texas 75244. The
Borrower will not permit any tangible Collateral or any records pertaining to
the Collateral to be located in any state or area in which, in the event of such
location, a financing statement covering such Collateral would be required to
be, but has not in fact been, filed in order to perfect the Security Interest.
The Borrower will not change its name or place of incorporation.

 

-43-



--------------------------------------------------------------------------------

 

Section 7.16 Organizational Documents. The Borrower will not amend its
certificate of incorporation, certificate of incorporation or bylaws except to
permit the issuance of additional equity securities provided such amendment does
not adversely affect the Lender’s rights or remedies.

 

Section 7.17 Salaries. The Borrower will not pay excessive or unreasonable
salaries, bonuses, commissions, consultant fees or other compensation; or,
without the prior approval of the independent members of the Borrower’s Board of
Directors, increase the salary, bonus, commissions, consultant fees or other
compensation of any director, officer or consultant, or any member of their
families, by more than ten percent (10%) in any one year, either individually or
for all such persons in the aggregate, or pay any such increase from any source
other than profits earned in the year of payment or improvements in operating
results compared to the preceding period or periods.

 

ARTICLE VIII

 

Events of Default, Rights and Remedies

 

Section 8.1 Events of Default. “Event of Default”, wherever used herein, means
any one of the following events:

 

(a) Default in the payment of the Obligations when they become due and payable;
Failure to pay when due any amount specified in Section 2.3 relating to the
Borrower’s Obligation of Reimbursement, or failure to pay immediately when due
or upon termination of the Credit Facility any amounts required to be paid for
deposit in the Special Account under Section 2.4;

 

(b) Default in the payment of any fees, commissions, costs or expenses required
to be paid by the Borrower under this Agreement;

 

(c) Default in the performance, or breach, of any covenant or agreement of the
Borrower contained in this Agreement;

 

(d) The Borrower shall be or become insolvent (as such term is defined in
Section 5.16(a) hereof), or admit in writing its or his inability to pay its or
his debts as they mature, or make an assignment for the benefit of creditors; or
the Borrower shall apply for or consent to the appointment of any receiver,
trustee, or similar officer for it or him or for all or any substantial part of
its or his property; or such receiver, trustee or similar officer shall be
appointed without the application or consent of the Borrower, as the case may
be; or the Borrower shall institute (by petition, application, answer, consent
or otherwise) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, dissolution, liquidation or similar proceeding relating to
it or him under the laws of any jurisdiction; or any such proceeding shall be
instituted (by petition, application or otherwise) against the Borrower; or any
judgment, writ, warrant of attachment or execution or similar process shall be
issued or levied against a substantial part of the property of the Borrower for
an amount in excess of $25,000 at any one time in the aggregate;

 

-44-



--------------------------------------------------------------------------------

 

(e) A petition shall be filed by or against the Borrower under the United States
Bankruptcy Code naming the Borrower as debtor;

 

(f) Any representation or warranty made by the Borrower in this Agreement, or by
the Borrower (or any of its officers) in any agreement, certificate, instrument
or financial statement or other statement contemplated by or made or delivered
pursuant to or in connection with this Agreement shall prove to have been
incorrect in any material respect when deemed to be effective;

 

(g) The rendering against the Borrower of a final judgment, decree or order for
the payment of money in excess of $25,000 and the continuance of such judgment,
decree or order unsatisfied and in effect for any period of 30 consecutive days
without a stay of execution;

 

(h) A default under any bond, debenture, note or other evidence of indebtedness
of the Borrower owed to any Person other than the Lender, or under any indenture
or other instrument under which any such evidence of indebtedness has been
issued or by which it is governed, or under any lease of any of the Premises,
and the expiration of the applicable period of grace, if any, specified in such
evidence of indebtedness, indenture, other instrument or lease;

 

(i) Any Reportable Event, which the Lender determines in good faith constitutes
grounds for the termination of any Plan or for the appointment by the
appropriate United States District Court of a trustee to administer any Plan,
shall have occurred and be continuing 30 days after written notice to such
effect shall have been given to the Borrower by the Lender; or a trustee shall
have been appointed by an appropriate United States District Court to administer
any Plan; or the Pension Benefit Guaranty Corporation shall have instituted
proceedings to terminate any Plan or to appoint a trustee to administer any
Plan; or the Borrower shall have filed for a distress termination of any Plan
under Title IV of ERISA; or the Borrower shall have failed to make any quarterly
contribution required with respect to any Plan under Section 412(m) of the
Internal Revenue Code of 1986, as amended, which the Lender determines in good
faith may by itself, or in combination with any such failures that the Lender
may determine are likely to occur in the future, result in the imposition of a
lien on the Borrower’s assets in favor of the Plan;

 

(j) An event of default shall occur under any Security Document or under any
other security agreement, mortgage, deed of trust, assignment or other
instrument or agreement securing any obligations of the Borrower hereunder or
under any note;

 

(k) The Borrower shall liquidate, dissolve, terminate or suspend its business
operations or otherwise fail to operate its business in the ordinary course, or
sell all or substantially all of its assets, without the Lender’s prior written
consent;

 

(l) The Borrower shall fail to pay, withhold, collect or remit any tax or tax
deficiency when assessed or due (other than any tax deficiency which is being
contested in good faith and by proper proceedings and for which it shall have
set aside on its books

 

-45-



--------------------------------------------------------------------------------

adequate reserves therefor) or notice of any state or federal tax liens shall be
filed or issued;

 

(m) Default in the payment of any amount owed by the Borrower to the Lender
other than any indebtedness arising hereunder;

 

(n) Any of David M. Kirk, James P. Farley, Darrell Ash or Jon Prokop cease to be
actively involved in the day-to-day management of the Borrower;

 

(o) The Borrower fails to deliver a new landlord’s waiver acceptable to the
Lender within 30 days following a change in ownership of the Premises;

 

(p) An Event of Default shall occur under the Wells Fargo Bank Minnesota Credit
Agreement;

 

(q) Any breach, default or event of default by or attributable to any Affiliate
under any agreement between such Affiliate and the Lender.

 

Section 8.2 Rights and Remedies. During any Default Period, the Lender may
exercise any or all of the following rights and remedies:

 

(a) the Lender may, by notice to the Borrower, declare the Commitments to be
terminated, whereupon the same shall forthwith terminate;

 

(b) the Lender may, by notice to the Borrower, declare the Obligations to be
forthwith due and payable, whereupon all Obligations shall become and be
forthwith due and payable, without presentment, notice of dishonor, protest or
further notice of any kind, all of which the Borrower hereby expressly waives;

 

(c) the Lender may, without notice to the Borrower and without further action,
apply any and all money owing by the Lender or any affiliate of the Lender to
the Borrower to the payment of the Obligations;

 

(d) the Lender may make demand upon the Borrower and, forthwith upon such
demand, the Borrower will pay to the Lender in immediately available funds for
deposit in the Special Account pursuant to Section 2.4 an amount equal to the
aggregate maximum amount available to be drawn under all Letters of Credit then
outstanding, assuming compliance with all conditions for drawing thereunder;

 

(e) the Lender may exercise and enforce any and all rights and remedies
available upon default to a secured party under the UCC, including, without
limitation, the right to take possession of Collateral, or any evidence thereof,
proceeding without judicial process or by judicial process (without a prior
hearing or notice thereof, which the Borrower hereby expressly waives) and the
right to sell, lease or otherwise dispose of any or all of the Collateral, and,
in connection therewith, the Borrower will on demand assemble the Collateral and
make it available to the Lender at a place to be designated by the Lender which
is reasonably convenient to both parties;

 

-46-



--------------------------------------------------------------------------------

 

(f) the Lender may exercise and enforce its rights and remedies under the Loan
Documents; and

 

(g) the Lender may exercise any other rights and remedies available to it by law
or agreement.

 

Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in subsections (d) or (e) of Section 8.1, the Obligations shall be
immediately due and payable automatically without presentment, demand, protest
or notice of any kind.

 

Section 8.3 Certain Notices. If notice to the Borrower of any intended
disposition of Collateral or any other intended action is required by law in a
particular instance, such notice shall be deemed commercially reasonable if
given (in the manner specified in Section 9.3) at least ten calendar days before
the date of intended disposition or other action.

 

ARTICLE IX

 

Miscellaneous

 

Section 9.1 No Waiver; Cumulative Remedies. No failure or delay by the Lender in
exercising any right, power or remedy under the Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy under the Loan Documents. The remedies
provided in the Loan Documents are cumulative and not exclusive of any remedies
provided by law.

 

Section 9.2 Amendments, Etc. No amendment, modification, termination or waiver
of any provision of any Loan Document or consent to any departure by the
Borrower therefrom or any release of a Security Interest shall be effective
unless the same shall be in writing and signed by the Lender, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

 

Section 9.3 Addresses for Notices, Etc. Except as otherwise expressly provided
herein, all notices, requests, demands and other communications provided for
under the Loan Documents shall be in writing and shall be (a) personally
delivered, (b) sent by first class United States mail, (c) sent by overnight
courier of national reputation, or (d) transmitted by telecopy, in each case
addressed or telecopied to the party to whom notice is being given at its
address or telecopier number as set forth below:

 

If to the Borrower:

RF MONOLITHICS, INC.

4347 Sigma Road

Farmers Branch, Texas 75244

Telecopier: (972) 404-9476

Attention: Chief Accounting Officer

 

-47-



--------------------------------------------------------------------------------

Commencing July 1, 2003, the Borrower’s mailing address will change to 4445

Sigma Road, Farmers Branch, Texas 75244.

 

If to the Lender:

Wells Fargo Business Credit, Inc.

4975 Preston Park Blvd., Suite 280

Plano, Texas 75093

Telecopier: (972) 867-7838

Attention: Terrance O. McKinney

 

or, as to each party, at such other address or telecopier number as may
hereafter be designated by such party in a written notice to the other party
complying as to delivery with the terms of this Section. All such notices,
requests, demands and other communications shall be deemed to have been given on
(a) the date received if personally delivered, (b) when deposited in the mail if
delivered by mail, (c) the date sent if sent by overnight courier, or (d) the
date of transmission if delivered by telecopy, except that notices or requests
to the Lender pursuant to any of the provisions of Article II shall not be
effective until received by the Lender. All requests under Section 9-210 of the
UCC (i) shall be made in a writing signed by a person authorized under Section
2.1(a), (ii) shall be personally delivered, sent by registered or certified
mail, return receipt requested, or by overnight courier of national reputation,
(iii) shall be deemed to be sent when received by the Lender, and (iv) shall
otherwise comply with the requirements of Section 9-210. The Borrower requests
that the Lender respond to all such requests which on their face appear to come
from an authorized individual and releases the Lender from any liability for so
responding. The Borrower shall pay the Lender the maximum amount allowed by law
for responding to such requests.

 

Section 9.4 Further Documents. The Borrower will from time to time execute and
deliver or endorse any and all instruments, documents, conveyances, assignments,
security agreements, financing statements and other agreements and writings that
the Lender may reasonably request in order to secure, protect, perfect or
enforce the Security Interest or the Lender’s rights under the Loan Documents
(but any failure to request or assure that the Borrower executes, delivers or
endorses any such item shall not affect or impair the validity, sufficiency or
enforceability of the Loan Documents and the Security Interest, regardless of
whether any such item was or was not executed, delivered or endorsed in a
similar context or on a prior occasion).

 

Section 9.5 Collateral. This Agreement does not contemplate a sale of accounts,
contract rights or Chattel Paper, and, as provided by law, the Borrower is
entitled to any surplus and shall remain liable for any deficiency. The Lender’s
duty of care with respect to Collateral in its possession (as imposed by law)
shall be deemed fulfilled if it exercises reasonable care in physically keeping
such Collateral, or in the case of Collateral in the custody or possession of a
bailee or other third person, exercises reasonable care in the selection of the
bailee or other third person, and the Lender need not otherwise preserve,
protect, insure or care for any Collateral. The Lender shall not be obligated to
preserve any rights the Borrower may have against prior parties, to realize on
the Collateral at all or in any particular manner or order or to apply any cash
proceeds of the Collateral in any particular order of application.

 

-48-



--------------------------------------------------------------------------------

 

Section 9.6 Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses, including (without limitation) reasonable attorneys’ fees,
incurred by the Lender in connection with the Obligations, this Agreement, the
Loan Documents, and any other document or agreement related hereto or thereto,
and the transactions contemplated hereby, including without limitation all such
costs, expenses and fees incurred in connection with the negotiation,
preparation, execution, amendment, administration, performance, collection and
enforcement of the Obligations and all such documents and agreements and the
creation, perfection, protection, satisfaction, foreclosure or enforcement of
the Security Interest.

 

Section 9.7 Indemnity. IN ADDITION TO THE PAYMENT OF EXPENSES PURSUANT TO
SECTION 9.6, THE BORROWER AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS THE
LENDER, AND ANY OF ITS PARTICIPANTS, PARENT CORPORATIONS, SUBSIDIARY
CORPORATIONS, AFFILIATED CORPORATIONS, SUCCESSOR CORPORATIONS, AND ALL PRESENT
AND FUTURE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS AND AGENTS OF THE FOREGOING
(THE “INDEMNITEES”) FROM AND AGAINST ANY OF THE FOLLOWING (COLLECTIVELY,
“INDEMNIFIED LIABILITIES”):

 

(i) ANY AND ALL TRANSFER TAXES, DOCUMENTARY TAXES, ASSESSMENTS OR CHARGES MADE
BY ANY GOVERNMENTAL AUTHORITY BY REASON OF THE EXECUTION AND DELIVERY OF THE
LOAN DOCUMENTS OR THE MAKING OF THE ADVANCES;

 

(ii) ANY CLAIMS, LOSS OR DAMAGE TO WHICH ANY INDEMNITEE MAY BE SUBJECTED IF ANY
REPRESENTATION OR WARRANTY CONTAINED IN SECTION 5.12 PROVES TO BE INCORRECT IN
ANY RESPECT OR AS A RESULT OF ANY VIOLATION OF THE COVENANT CONTAINED IN SECTION
6.4(B); AND

 

(iii) ANY AND ALL OTHER LIABILITIES, LOSSES, DAMAGES, PENALTIES, JUDGMENTS,
SUITS, CLAIMS, COSTS AND EXPENSES OF ANY KIND OR NATURE WHATSOEVER (INCLUDING,
WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL) IN
CONNECTION WITH THE FOREGOING AND ANY OTHER INVESTIGATIVE, ADMINISTRATIVE OR
JUDICIAL PROCEEDINGS, WHETHER OR NOT SUCH INDEMNITEE SHALL BE DESIGNATED A PARTY
THERETO, WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY SUCH
INDEMNITEE, IN ANY MANNER RELATED TO OR ARISING OUT OF OR IN CONNECTION WITH THE
MAKING OF THE ADVANCES AND THE LOAN DOCUMENTS OR THE USE OR INTENDED USE OF THE
PROCEEDS OF THE ADVANCES (INCLUDING ANY OF THE FOREGOING ARISING FROM THE
NEGLIGENCE OF THE INDEMNITEE), EXCEPT TO THE EXTENT

 

-49-



--------------------------------------------------------------------------------

SUCH LIABILITY, LOSS, DAMAGE, PENALTY, JUDGMENT, SUIT, CLAIM, COST OR EXPENSE IS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED FROM THE INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

IF ANY INVESTIGATIVE, JUDICIAL OR ADMINISTRATIVE PROCEEDING ARISING FROM ANY OF
THE FOREGOING IS BROUGHT AGAINST ANY INDEMNITEE, UPON SUCH INDEMNITEE’S REQUEST,
THE BORROWER, OR COUNSEL DESIGNATED BY THE BORROWER AND SATISFACTORY TO THE
INDEMNITEE, WILL RESIST AND DEFEND SUCH ACTION, SUIT OR PROCEEDING TO THE EXTENT
AND IN THE MANNER DIRECTED BY THE INDEMNITEE, AT THE BORROWER’S SOLE COSTS AND
EXPENSE. EACH INDEMNITEE WILL USE ITS BEST EFFORTS TO COOPERATE IN THE DEFENSE
OF ANY SUCH ACTION, SUIT OR PROCEEDING. IF THE FOREGOING UNDERTAKING TO
INDEMNIFY, DEFEND AND HOLD HARMLESS MAY BE HELD TO BE UNENFORCEABLE BECAUSE IT
VIOLATES ANY LAW OR PUBLIC POLICY, THE BORROWER SHALL NEVERTHELESS MAKE THE
MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. THE BORROWER’S OBLIGATION
UNDER THIS SECTION 9.7 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE
DISCHARGE OF THE BORROWER’S OTHER OBLIGATIONS HEREUNDER. THE BORROWER AGREES NOT
TO ASSERT ANY CLAIM AGAINST THE LENDER OR ANY OF ITS AFFILIATES OR ITS OR THEIR
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS AND ADVISORS, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT
OF OR OTHERWISE RELATING TO THE LOAN DOCUMENTS.

 

Section 9.8 Participants. The Lender and its participants, if any, are not
partners or joint venturers, and the Lender shall not have any liability or
responsibility for any obligation, act or omission of any of its participants.
All rights and powers specifically conferred upon the Lender may be transferred
or delegated to any of the Lender’s participants, successors or assigns.

 

Section 9.9 Execution in Counterparts. This Agreement and other Loan Documents
may be executed in any number of counterparts, each of which when so executed
and delivered shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same instrument.

 

Section 9.10 Binding Effect; Assignment; Complete Agreement; Exchanging
Information. The Loan Documents shall be binding upon and inure to the benefit
of the Borrower and the Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights
thereunder or any interest therein without the Lender’s prior written consent.
To the extent permitted by law, the Borrower waives and will not assert against
any assignee any claims, defenses or setoffs which the Borrower could assert
against the Lender.

 

-50-



--------------------------------------------------------------------------------

 

Section 9.11 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.

 

Section 9.12 Entire Agreement. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES REGARDING THE
SUBJECT MATTER HEREIN AND THEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Section 9.13 Headings. Article and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

Section 9.14 Governing Law; Jurisdiction, Venue; Waiver of Jury Trial. This
Agreement and the Loan Documents shall be governed by and construed in
accordance with the substantive laws (other than conflict laws) of the State of
Texas. The parties hereto hereby (i) consents to the personal jurisdiction of
the state and federal courts located in the State of Texas in connection with
any controversy related to this Agreement; (ii) waives any argument that venue
in any such forum is not convenient, (iii) agrees that any litigation initiated
by the Lender or the Borrower in connection with this Agreement or the other
Loan Documents shall be venued in either the District Court of Collin County,
Texas, or the United States District Court for the Northern District of Texas;
and (iv) agrees that a final judgment in any such suit, action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. THE PARTIES WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED ON OR PERTAINING TO THIS
AGREEMENT.

 

Section 9.15 Confidentiality. Lender shall use its best efforts to hold in
confidence all information, memoranda, or extracts furnished to Lender by
Borrower hereunder or in connection with the negotiation hereof, including
without limitation, the information provided to Lender by Borrower pursuant to
Section 6.1 hereof; provided that the Lender may disclose such information (i)
to its Affiliates, accountants or counsel, (ii) to any regulatory agency having
the authority to examine the Lender, (iii) as required by any legal or
governmental process or otherwise by law (iv) to any Person to which the Lender
sells or proposes to sell an assignment or participation hereunder in accordance
herewith, and (v) to the extent that such information shall be publicly
available or shall have been known to the Lender independently of any disclosure
by the Borrower hereunder or in connection herewith.

 

Section 9.16 Retention of Borrower’s Records. The Lender shall have no
obligation to maintain any electronic records or any documents, schedules,
invoices, agings, or other papers delivered to the Lender by the Borrower or in
connection with the Loan Documents for more than four months after receipt by
the Lender.

 

Section 9.17 Amendment and Restatement. This Agreement amends and restates in
its entirety the Existing Credit Agreement. The execution of this Agreement and
the other Loan

 

-51-



--------------------------------------------------------------------------------

Documents executed in connection herewith does not extinguish the indebtedness
outstanding in connection with the Existing Credit Agreement nor does it
constitute a novation with respect to such indebtedness.

 

[Remainder of page intentionally left blank.]

 

-52-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

RF MONOLITHICS, INC.

By:

 

/s/ David M. Kirk

--------------------------------------------------------------------------------

Name:


Title:

 

David M. Kirk
President

 

WELLS FARGO BUSINESS CREDIT, INC.

By:

 

/s/ Terrance O. McKinney

--------------------------------------------------------------------------------

Name:


Title:

 

Terrance O. McKinney
Assistant Vice President

 

Signature Page to Amended and Restated

Credit and Security Agreement



--------------------------------------------------------------------------------

Table of Exhibits and Schedules

 

Exhibit A

 

Form of Revolving Note

Exhibit B

 

Form of Term Note

Exhibit C

 

Form of Real Estate Term Note

Exhibit D

 

Compliance Certificate

Exhibit E

 

Premises

 

--------------------------------------------------------------------------------

 

Schedule 5.1

 

Trade Names, Chief Executive Office, Principal Place of Business, and Locations
of Collateral

Schedule 7.1

 

Permitted Liens

Schedule 7.2

 

Permitted Indebtedness and Guaranties



--------------------------------------------------------------------------------

Exhibit A to Amended and Restated Credit and Security Agreement

 

AMENDED AND RESTATED REVOLVING NOTE

 

$13,500,000

 

February 3, 2003

 

For value received, the undersigned, RF MONOLITHICS, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay on the Termination Date
under the Credit Agreement (defined below), to the order of WELLS FARGO BUSINESS
CREDIT, INC., a Minnesota corporation (the “Lender”), at its main office in
Minneapolis, Minnesota, or at any other place designated at any time by the
holder hereof, in lawful money of the United States of America and in
immediately available funds, the principal sum of Thirteen Million Five Hundred
Thousand and No/100 Dollars ($13,500,000.00) or, if less, the aggregate unpaid
principal amount of all Revolving Advances made by the Lender to the Borrower
under the Credit Agreement (defined below) together with interest on the
principal amount hereunder remaining unpaid from time to time, computed on the
basis of the actual number of days elapsed and a 360-day year, from the date
hereof until this Note is fully paid at the rate from time to time in effect
under the Amended and Restated Credit and Security Agreement of even date
herewith (as the same may hereafter be amended, supplemented or restated from
time to time, the “Credit Agreement”) by and between the Lender and the
Borrower. The principal hereof and interest accruing thereon shall be due and
payable as provided in the Credit Agreement. This Note may be prepaid only in
accordance with the Credit Agreement.

 

This Note is issued pursuant, and is subject, to the Credit Agreement, which
provides, among other things, for acceleration hereof. This Note is the
Revolving Note referred to in the Credit Agreement. This Note is secured, among
other things, pursuant to the Credit Agreement and the Security Documents as
therein defined, and may now or hereafter be secured by one or more other
security agreements, mortgages, deeds of trust, assignments or other instruments
or agreements.

 

The Borrower hereby agrees to pay all costs of collection, including attorneys’
fees and legal expenses in the event this Note is not paid when due, whether or
not legal proceedings are commenced.

 

Presentment or other demand for payment, notice of acceleration, notice of
intent to accelerate, notice of dishonor and protest and all other notices of
any kind are expressly waived.

 

A-1



--------------------------------------------------------------------------------

 

This Note is given in amendment, restatement and modification, but not in
extinguishment or novation, of the indebtedness evidenced by that certain
Revolving Note in the principal amount of $13,500,000.00, dated December 8,
2000, executed by the Borrower and payable to the order of the Lender.

 

RF MONOLITHICS, INC.

By

 

 

--------------------------------------------------------------------------------

David M. Kirk, President

 

A-2



--------------------------------------------------------------------------------

Exhibit B to Amended and Restated Credit and Security Agreement

 

AMENDED AND RESTATED TERM NOTE

 

$3,000,000

 

February 3, 2003

 

For value received, the undersigned, RF MONOLITHICS, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay on the Termination Date
under the Credit Agreement (defined below), to the order of WELLS FARGO BUSINESS
CREDIT, INC., a Minnesota corporation (the “Lender”), at its main office in
Minneapolis, Minnesota, or at any other place designated at any time by the
holder hereof, in lawful money of the United States of America and in
immediately available funds, the principal sum of Three Million and No/100
Dollars ($3,000,000), or, if less, the aggregate unpaid principal amount of all
amounts advanced under the Original Term Note (as defined herein), together with
interest on the principal amount hereunder remaining unpaid from time to time,
computed on the basis of the actual number of days elapsed and a 360-day year,
from the date hereof until this Note is fully paid at the rate from time to time
in effect under the Amended and Restated Credit and Security Agreement of even
date herewith (as the same may hereafter be amended, supplemented or restated
from time to time, the “Credit Agreement”) by and between the Lender and the
Borrower. The principal hereof and interest accruing thereon shall be due and
payable as provided in the Credit Agreement. This Note may be prepaid only in
accordance with the Credit Agreement.

 

This Note is issued pursuant, and is subject, to the Credit Agreement, which
provides, among other things, for acceleration hereof. This Note is the Term
Note referred to in the Credit Agreement. This Note is secured, among other
things, pursuant to the Credit Agreement and the Security Documents as therein
defined, and may now or hereafter be secured by one or more other security
agreements, mortgages, deeds of trust, assignments or other instruments or
agreements.

 

The Borrower hereby agrees to pay all costs of collection, including attorneys’
fees and legal expenses in the event this Note is not paid when due, whether or
not legal proceedings are commenced.

 

Presentment or other demand for payment, notice of accelerating notice of intent
to accelerate, notice of dishonor, accelerate, protest and all other notices of
any kind are expressly waived.

 

This Note is given in amendment, restatement and modification, but not in
extinguishment or novation, of the indebtedness evidenced by that certain Term
Note in the principal amount of $3,000,000.00, dated December 8, 2000, executed
by the Borrower and payable to the order of the Lender (the “Original Term
Note”).

 

B-1



--------------------------------------------------------------------------------

 

RF MONOLITHICS, INC.

By

 

 

--------------------------------------------------------------------------------

David M. Kirk, President

 

B-2



--------------------------------------------------------------------------------

Exhibit C to Amended and Restated Credit and Security Agreement

 

REAL ESTATE TERM NOTE

 

$1,050,000

 

February 3, 2003

 

For value received, the undersigned, RF MONOLITHICS, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay on the Termination Date
under the Credit Agreement (defined below), to the order of WELLS FARGO BUSINESS
CREDIT, INC., a Minnesota corporation (the “Lender”), at its main office in
Minneapolis, Minnesota, or at any other place designated at any time by the
holder hereof, in lawful money of the United States of America and in
immediately available funds, the principal sum of One Million Fifty Thousand and
No/100 Dollars ($1,050,000) together with interest on the principal amount
hereunder remaining unpaid from time to time, computed on the basis of the
actual number of days elapsed and a 360-day year, from the date hereof until
this Note is fully paid at the rate from time to time in effect under the
Amended and Restated Credit and Security Agreement of even date herewith (as the
same may hereafter be amended, supplemented or restated from time to time, the
“Credit Agreement”) by and between the Lender and the Borrower. The principal
hereof and interest accruing thereon shall be due and payable as provided in the
Credit Agreement. This Note may be prepaid only in accordance with the Credit
Agreement.

 

This Note is issued pursuant, and is subject, to the Credit Agreement, which
provides, among other things, for acceleration hereof. This Note is the Real
Estate Term Note referred to in the Credit Agreement. This Note is secured,
among other things, pursuant to the Credit Agreement and the Security Documents
as therein defined, and may now or hereafter be secured by one or more other
security agreements, mortgages, deeds of trust, assignments or other instruments
or agreements.

 

The Borrower hereby agrees to pay all costs of collection, including attorneys’
fees and legal expenses in the event this Note is not paid when due, whether or
not legal proceedings are commenced.

 

Presentment or other demand for payment, notice of acceleration, notice of
intent to accelerate, notice of dishonor, protest and all other notices of any
kind are expressly waived.

 

RF MONOLITHICS, INC.

By

 

 

--------------------------------------------------------------------------------

David M. Kirk, President



--------------------------------------------------------------------------------

 

Exhibit D to Credit and Security Agreement

 

Compliance Certificate

 

D-1



--------------------------------------------------------------------------------

Exhibit E to Amended and Restated Credit and Security Agreement

 

Premises

 

The Premises referred to in the Amended and Restated Credit and Security
Agreement are described as follows:

 

4343 Sigma Road, Farmers Branch, Texas 75244

4441-45 Sigma Road, Farmers Branch, Texas 75244

4345-47 Sigma Road, Farmers Branch, Texas 75244

 

As of July 1, 2003, the Borrower’s principal address will be 4445 Sigma Road,
Farmers Branch, Texas 75244. 4341 and 4345 (but not 4347) Sigma Road will be
vacated on or about June 30, 2003.

 

E-1



--------------------------------------------------------------------------------

Schedule 5.1 to Amended and

Restated Credit and Security

Agreement                              

 

Trade Names, Chief Executive Office, Principal Place of Business, and Locations
of Collateral

 

Prior Legal Names

 

None

 

Trade Names

 

None

 

Chief Executive Office/Principal Place of Business

 

4347 Sigma Road

Farmers Branch, Texas 75244

 

As of July 1, 2003, the Borrower’s principal address will be 4445 Sigma Road,
Farmers Branch,

Texas 75244. 4341 and 4345 (but not 4347) Sigma Road will be vacated on or about
June 30,

2003.

 

Other Inventory and Equipment Locations

 

4343 Sigma Road, Farmers Branch, Texas 75244

4441-45 Sigma Road, Farmers Branch, Texas 75244

4345-47 Sigma Road, Farmers Branch, Texas 75244

 

See attached charts.

 

Schedule 5.1—Solo Page

 



--------------------------------------------------------------------------------

Schedule 7.1 to Amended and

Restated Credit and Security

Agreement

 

Permitted Liens

 

All liens in favor of Wells Fargo Bank Minnesota

pursuant to Wells Fargo Bank Minnesota Credit Agreement.

 

Schedule 7.1—Solo Page



--------------------------------------------------------------------------------

Schedule 7.2 to Amended and

Restated Credit and Security

Agreement

 

Permitted Indebtedness and Guaranties

 

Indebtedness to Wells Fargo Bank Minnesota

pursuant to the Wells Fargo Bank Minnesota Credit Agreement.

 

Also, see attached.

 

Schedule 7.2—Solo Page